         Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 1 of 59



 1                                                      The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8                 WESTERN DISTRICT OF WASHINGTON AT TACOMA

 9
      COALVIEW CENTRALIA, LLC, a Delaware         NO.   3:18-CV-05639-RBL
10
      limited liability company,
11                                                TRANSALTA CENTRALIA MINING,
            Plaintiff,                            LLC’S MOTION FOR PARTIAL
12                                                SUMMARY JUDGMENT
            v.                                    REGARDING TERMINATION
13
      TRANSALTA CENTRALIA MINING LLC, a           NOTE ON MOTION CALENDAR:
14
      Washington limited liability company, and   FRIDAY, SEPTEMBER 20, 2019
15    TRANSALTA CORPORATION, a Canadian
      corporation,                                ORAL ARGUMENT REQUESTED
16
            Defendants.                           **FILED UNDER SEAL**
17

18

19

20

21

22

23

24

25

26

27

     MOTION FOR PARTIAL SUMMARY JUDGMENT                     SAVITT BRUCE & WILLEY LLP
     REGARDING TERMINATION                                    1425 Fourth Avenue Suite 800
     No. 3:18-CV-05639-RBL                                   Seattle, Washington 98101-2272
                                                                      (206) 749-0500
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 2 of 59



 1                                                        TABLE OF CONTENTS

 2   I.     INTRODUCTION .......................................................................................................... 1
 3   II.    FACTS ............................................................................................................................ 2
 4          A.         The Reclamation Project and its History ............................................................ 2
 5
            B.         Coalview’s Default ............................................................................................. 3
 6
                       1.         The Master Services Agreement ............................................................ 3
 7
                       2.         Notice of default and Coalview’s response ............................................ 4
 8
                       3.         Current financial information shows that,
 9                                                             .................................................................. 5
10          C.         The Dredge Fatality and Resulting Work Stoppage ........................................... 8
11
     III.   ARGUMENT ................................................................................................................. 9
12
            A.         Based on the Undisputed Facts, Coalview
13                                                                                                           ................................... 9

14                     1.         Coalview                                                    ................................................ 10

15                     2.         Coalview                                                             ....................................... 11
16                     3.         Coalview                             ........................................................................ 13
17          B.         As a Matter of Law, the Dredge-Sinking was not a Force-Majeure Event ...... 14
18
                       1.         Coalview can present no evidence that the dredge-sinking was
19                                unforeseeable or beyond its control ...................................................... 14

20                     2.         The plain language of the MSA does not encompass the dredge-
                                  sinking as a force-majeure event .......................................................... 15
21
                       3.         The words, “without limitation,” do not extend the force-majeure
22                                clause to include the dredge-sinking .................................................... 17
23
            C.         MSHA’s Actions in Response to the Dredge-Sinking were not a Force-
24
                       Majeure Event .................................................................................................. 19

25          D.         Even if a Force-Majeure Event Had Occurred, This would not Excuse
                       Coalview’s Default ........................................................................................... 22
26
                       1.         Coalview’s default was not caused by the alleged force-majeure
27                                events .................................................................................................... 22
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                                            SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - ii                                                                      1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                                          Seattle, Washington 98101-2272
                                                                                                              (206) 749-0500
           Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 3 of 59



 1                   2.        Coalview failed to provide prompt written notice of the alleged
                               force- majeure event ............................................................................. 23
 2
     IV.   CONCLUSION ............................................................................................................ 24
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      MOTION FOR PARTIAL SUMMARY JUDGMENT                                                    SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - iii                                                             1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                                  Seattle, Washington 98101-2272
                                                                                                      (206) 749-0500
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 4 of 59



 1                                      I.      INTRODUCTION
 2          It is now apparent why Coalview fought so hard to conceal its financial information
 3   from TransAlta. The ledger that the Court recently required Coalview to produce shows that
 4

 5            The reason for Coalview’s failure to pay debts also is clear:
 6                                                  On any or all of these grounds, Coalview was in
 7   default under the Master Services Agreement (“MSA”) when TransAlta gave notice of the
 8   default on March 29 of this year, and it was in default at end of December, when Coalview's
 9   dredge sank. Based on the undisputed facts as established by Coalview’s own financial
10   records, TransAlta is entitled to an order dismissing Coalview’s claim for a declaratory
11   judgement that TransAlta may not terminate the MSA based on an event of default under MSA
12   Article 11.20(c). (ECF No. 135, Amended Complaint, Count II.)
13          In defense of                                        , Coalview seeks to capitalize on the
14   fact that its dredge sank,                                       , by calling it a force-majeure
15   event. The Mine Safety and Health Administration (“MSHA”) recently completed its
16   investigation and report of the incident. MSHA has concluded that
17

18

19

20

21

22

23

24                                       And the fact that MSHA shut the site down pending its
25   investigation is not only foreseeable but the direct and inevitable response to an incident
26                                                                            Coalview can offer no
27

      MOTION FOR PARTIAL SUMMARY JUDGMENT                                SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 1                                           1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                              Seattle, Washington 98101-2272
                                                                                  (206) 749-0500
               Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 5 of 59



 1   evidence to the contrary. Accordingly, TransAlta is entitled to an order dismissing Coalview’s

 2   force-majeure defense.

 3              Finally, given Coalview’s default under MSA Article 11.02(c) and the absence of force-

 4   majeure protection, the Court should order that, pursuant to the March 29, 2019 termination

 5   notice and MSA Article 11.01, the MSA is terminated effective April 2, 2019.

 6                                                    II.     FACTS
 7   A.         The Reclamation Project and its History
 8              During the lifetime of the Centralia coal mine, waste from the mine’s coal-processing
 9   plant, which prepared mined coal for use in the Centralia Steam Plant, was stored in several
10   impoundments known as Ponds 3B, 3C, and 3D (the “Ponds”). This waste, known as waste-
11   coal slurry (“WCS”), included a significant quantity of small coal particles (“fines”).
12               With the mine now closed, TransAlta is obligated by the terms of its permits with the
13   Office of Surface Mining (“OSM”) to reclaim the mine site, including the Ponds. (Decl. B.
14   Nelson Opp. P.’s Second Mot. For Prelim. Inj. ¶ 3–4.)1 The Ponds must be reclaimed in large
15   part because they are artificial, created by several impoundments that the Mine Safety and
16   Health Administration (“MSHA”) classifies as High-Hazard Dams. (Id. ¶ 5.) Reclamation of
17   the Ponds involve dredging them empty, backfilling them to an appropriate level, notching the
18   impoundments so that they can no longer retain water, and landscaping the site to OSM
19   standards. (Id. ¶ 6.)
20              In May of 2010, TransAlta began negotiating an agreement to dredge the Ponds with a
21   company known as Beard Technologies.2 Beard Technologies represented that it possessed
22   proprietary technology that would let it recover coal fines from WCS in an economical manner.
23   (Id. ¶ 11.) These negotiations were the brainchild of Roger Fish, then a TransAlta employee,
24   who had been tasked with finding ways to reduce the overall cost to TransAlta of complying
25   with its obligation to reclaim the site of the former Centralia coal mine. (Id. ¶ 9.) TransAlta
26
     1
         This declaration is being filed contemporaneously with the present motion.
27   2
         In April 2011, Beard Technologies became Coalview Recovery Group, LLC.
         MOTION FOR PARTIAL SUMMARY JUDGMENT                                        SAVITT BRUCE & WILLEY LLP
         REGARDING TERMINATION - 2                                                   1425 Fourth Avenue Suite 800
         No. 3:18-CV-05639-RBL                                                      Seattle, Washington 98101-2272
                                                                                             (206) 749-0500
             Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 6 of 59



 1   believed it could realize a cost savings by separating the coal fines from WCS during

 2   reclamation and burning the recovered coal in the Centralia Steam Plant. (Id. ¶ 10.)

 3           After several years of negotiation, the parties entered into a series of agreements,

 4   including the MSA, in December 2013. Coalview began operations a year later, in December

 5   2014. From the outset, Coalview had difficulty getting the job done. (Id. ¶ 15.) Coalview was

 6   plagued by delays and breakdowns, and never substantiated its claims that it could extract coal

 7   fines from the WCS in the Ponds in an economically viable manner. (Id. ¶ 12.)                  To the

 8   contrary, Coalview has been losing money practically since day one of operations. (Decl.

 9   Lorraine Barrick Supp. Mot. Partial Summ. J. (“Barrick Decl.”) ¶ 9.) These problems

10   culminated in March of 2018, when it became clear that Coalview was not going to be able to

11   complete the dredging operation within the deadline contemplated by the parties’ agreements.

12   (ECF No. 19, at ¶¶ 13–14.)

13           Moreover, it became apparent that Coalview was billing TransAlta for work not done.

14   A previous dispute had resulted in Coalview admitting that it had overcharged TransAlta by

15   $3.4 million between December 2014 and July 2015 due to improperly programmed meters.

16   (See TransAlta’s Opposition to Coalview’s Motion for Summary Judgment, ECF No. 167, at 5–

17   7.) Despite TransAlta’s efforts to help Coalview resolve these problems, including purchasing

18   new meters for Coalview, TransAlta learned that Coalview was now fabricating measurements

19   and had tampered with the meters, leading to inflated invoices. (Id.) TransAlta then attempted

20   to exercise its setoff rights under the MSA, and this litigation ensued.

21   B.      Coalview’s Default
22           1.       The Master Services Agreement
23           The parties’ Master Services Agreement (“MSA”) identifies as an “Event of Default” a
24   situation where “Either Party… (iii) otherwise becomes bankrupt or insolvent, or (iv) is unable
25   to pay its debts as they fall due or, if able, fails to do so.” (MSA Art. 11.02(c).)3 Thus, any one
26
     3
27    The MSA is filed with the Affidavit of R. Fish, ECF No. 4, Ex. G. For the Court’s convenience, a copy of the
     MSA is attached hereto as Appendix A.
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                         SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 3                                                    1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                       Seattle, Washington 98101-2272
                                                                                           (206) 749-0500
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 7 of 59



 1   of the following is an Event of Default: (1) Failing to pay debts when due; (2) Being unable to

 2   pay debts when due; or (3) Being bankrupt or insolvent.

 3             Although the definition of other Events of Default (e.g., a material breach) includes the

 4   failure to cure within specific time (see id. Art. 11.02(a) & (b)), an Event of Default based on

 5   insolvency, bankruptcy, inability to pay debts, or failure to pay debts does not include any cure

 6   period.

 7             2.     Notice of default and Coalview’s response
 8             By March, TransAlta had obtained enough information from the Washington Economic
 9   Development Finance Authority (“WEDFA”) to determine that Coalview was insolvent and
10   failing to pay its obligations under the bond, and thus was in default under the MSA. By notice
11   of default to Coalview dated March 29, 2019, TransAlta explained that Coalview was insolvent
12   because, “[a]mong other things, Coalview’s liabilities exceeded its assets, as shown on CVC
13   Balance Sheets” as of December 31, 2019. (ECF No. 130 Ex. A.) Coalview also was in
14   default because:
15                    Coalview has been unable to make all of the payments due to
                      bondholders. By June 2017, Coalview had defaulted on its
16
                      obligation to make principal payments on the bonds, maintain
17                    reserves, and maintain its debt-service coverage ratio. These prior
                      defaults resulted in U.S. Bank’s forbearance agreement, notice of
18                    which was dated June 6, 2017, in which certain requirements of the
                      original debt were waived or restructured.
19
     (Id.) At the time, WEDFA did not have information about Coalview’s financials post-2018,
20
     but “given the absence of any operating revenue” TransAlta noted that “there [was] no reason
21
     to think circumstances [had] improved” by March 29. (Id.) TransAlta concluded its letter by
22
     offering to consider any information Coalview might offer to the contrary.
23
               Coalview denied that it was in default but refused to provide any information to support
24
     its position. (Id. at Ex. B.) Despite repeated requests, Coalview steadfastly declined to provide
25
     any basis for its assertions that it was not in default. (Id. at Exs. C–F.) Instead, Coalview
26

27

      MOTION FOR PARTIAL SUMMARY JUDGMENT                                 SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 4                                            1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                               Seattle, Washington 98101-2272
                                                                                   (206) 749-0500
             Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 8 of 59



 1   amended its complaint to seek a declaratory judgment that TransAlta may not terminate the

 2   MSA based on an event of default under Article 11.02(c). (ECF No. 135 ¶¶ 115–130.)4

 3           Coalview’s amendment mooted any objection that its finances were not relevant. But

 4   when TransAlta demanded production of Coalview’s financial statements and information

 5   about its payment of debts in light of the amended complaint, Coalview continued to object

 6   (ECF No. 146 ¶ 2) and opposed TransAlta’s motion to compel these documents (ECF No. 153).

 7   The Court initially denied but then granted this motion, ordering Coalview to produce current

 8   financial statements and information about its payment (or non-payment) of debts. (ECF No.

 9   170.)

10           3.       Current financial information shows that,
11
             Now that Coalview has been forced to reveal its financial situation,
12
                              Coalview’s financial records show that, as of March 29, 2019, when
13
     TransAlta declared default, C
14
             This was true not only on March 29 but well before Coalview’s dredge sank in late
15
     2018.
16
                      a.
17

18

19

20

21
                                                         On June 27, 2019, U.S. Bank National Association,
22
     the bond trustee, declared Coalview to be in default under the terms of its loan agreement with
23
     its bondholders. (ECF No. 159 Ex. A.) “Among other things,” the trustee declared that default
24
     had occurred because Coalview had failed “to maintain a Debt Service Coverage Ratio of
25
     4
26    The amended complaint alleges that, as of April 16, 2019, “TransAlta was already on notice” of Coalview’s
     position that a force-majeure event had occurred. (ECF No. 135 ¶ 41.) But nowhere in any of its court papers or
27   correspondence does Coalview specify the date or form of the alleged notice. A comprehensive review of the
     correspondence between the parties reveals no evidence of such notice.
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                          SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 5                                                     1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                        Seattle, Washington 98101-2272
                                                                                            (206) 749-0500
             Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 9 of 59



 1   1.0x.” (Id.) Coalview also failed to make its bond payment in February 2017. (Id. ¶ 20.) This

 2   failure led to the execution of a forbearance agreement between Coalview and the bondholders

 3   on or about July 20, 2017.5

 4            In addition to failing to pay its debts to the bondholders,

 5

 6          

 7

 8

 9

10          

11

12

13

14          

15

16

17          

18

19

20

21
                                6
22

23

24   5
       TransAlta relies upon a draft version of the forbearance agreement dated July 20, 2017 that it received from
25   WEDFA. TransAlta requested that Coalview provide an executed copy of the agreement and Coalview refused.
     The existence of the forbearance agreement is not in doubt; Mr. Fish disclosed its existence in Coalview’s audited
     2017 financial disclosures. (Barrick Decl, ¶ 20(c).)
26
     6
       TransAlta also requested that Coalview produce documents showing any obligations that were paid on
27   Coalview’s behalf by third parties between January 1, 2018 and the present, as these constitute a failure to pay a
     debt and thus fall within the scope of the Court’s July 30 order. Coalview refused to produce these documents.
       MOTION FOR PARTIAL SUMMARY JUDGMENT                                            SAVITT BRUCE & WILLEY LLP
       REGARDING TERMINATION - 6                                                      1425 Fourth Avenue Suite 800
       No. 3:18-CV-05639-RBL                                                         Seattle, Washington 98101-2272
                                                                                              (206) 749-0500
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 10 of 59



 1           Coalview’s failures to pay debts began well before its dredge sank in late December

 2   2018. (Id. ¶ 18.)7 Nor can Coalview’s non-payment be attributed to TransAlta’s withholding

 3   of $1.5 million payment until February 2019 while the parties resolved a dispute regarding

 4   June–October 2018 invoices. (Id. ¶ 11, 23, 26.)

 5                    b.
 6           According to Coalview’s own audited financial statements for 2014 through 2017 and
 7   an internally prepared financial statement for 20188, Coalview’s net income was consistently
 8   negative in all five consecutive years. (Barrick Decl. ¶ 9.) Since beginning operations,
 9   Coalview has repeatedly missed its revenue projects and experienced net losses. (Id. ¶ 10.)
10   Coalview’s audited financial statements from 2014 through 2017 reveal that Coalview’s cash
11   flows from operating activities also were negative for every year except 2017. (Id. ¶ 12.) Even
12   for 2017, it appears the positive cash flow is due in part, if not completely, to the fact that
13   Coalview stopped replenishing the restricted cash reserve fund as required by its bondholders,
14   as well as its failure to make the February 1, 2017 bond payment. In other words, Coalview
15   showed positive cash flow only because it had defaulted on its obligations to the bondholders.
16   (Id. ¶ 13.)
17           Finally, liquidity analyses reveal that, except for 2014 (which was the year in which
18   Coalview received the bond funds), Coalview’s working capital was consistently negative,
19   meaning that its current assets were less than its current liabilities. (Id. ¶ 14.) By 2015,
20

21
     7
22     Coalview filed its Second Motion for Preliminary Injunction and supporting declaration of its expert, Garrett
     Wilson, while TransAlta’s motion for reconsideration on the motion to compel production of this financial
23   information was pending. (ECF Nos. 163 & 165.) To avoid contradicting its position that the information
     TransAlta was seeking was irrelevant, Coalview was forced to limit the information provided to Mr. Wilson to
24   information publicly available at the time. (ECF No. 165 ¶ 15.) Thus, although his declaration was dated July 29,
     2019, Mr. Wilson was limited to making projections about Coalview’s financial condition as of March 29, 2019
25   based on 2018 financial information, and he never reviewed Coalview’s general ledger.
     8
       Coalview has not produced audited financial statements for 2018. TransAlta pointed out to Coalview that
26

27   TransAlta asked Coalview for these financial statements because they fall within the scope of the Court’s July 30
     Order compelling Coalview to produce documents and Coalview refuses.
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                           SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 7                                                      1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                         Seattle, Washington 98101-2272
                                                                                             (206) 749-0500
           Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 11 of 59



 1   Coalview’s current ratio, quick ratio, and cash ratio were all below one (1), which are all

 2   indications of an inability to pay obligations as they become due. (Id.)

 3          All of the above factors (decreasing revenues, continuing losses, negative working

 4   capital, and negative cashflow) point toward an inability to pay debt. (Id. ¶ 15.) And in fact,

 5   there was a long period of time during which Coalview’s liquid assets were less than its current

 6   liabilities, meaning that Coalview was unable to pay its debts as they came due from liquid

 7   reserves. (Id.) In particular, negative working capital indicates that current assets are

 8   insufficient to cover current obligations—i.e., an inability to pay debts as they become due.

 9   (Id. ¶ 16.) By December 31, 2018, Coalview’s net working capital was approximately negative

10   $2.6 million, which means that it was unable to pay its debts as they came due. (Id.)

11                                                          (Id.)

12   C.     The Dredge Fatality and Resulting Work Stoppage
13          On the evening of December 29, Coalview employee Caleb J. Brown was operating
14   Coalview’s dredge, removing WCS from Pond 3C.
15

16

17

18

19

20

21

22

23

24          Upon their arrival at the mine site, MSHA investigators issued an order pursuant to 30
25   U.S.C. § 813(k), also known as Section 103(k) of the Mine Act, shutting down Coalview’s
26   operation pending MSHA’s investigation (the “K Order”). Six months later, Coalview
27   amended its complaint to include a claim seeking declaratory relief to the effect that these
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 8                                           1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                              Seattle, Washington 98101-2272
                                                                                  (206) 749-0500
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 12 of 59



 1   events constituted a force-majeure event—i.e., among other things, something unforeseeable

 2   and outside of its control—and that therefore TransAlta may not terminate the MSA. (ECF No.

 3   135 ¶¶ 115–30.)

 4           MSHA completed its investigation and issued its report9 on the causes of the sinking

 5   and fatality on August 19, 2019. (Nelson Decl. ¶ 3.)

 6

 7

 8

 9

10

11

12

13

14

15

16

17           Reviewing the 13-page MSHA report,

18

19

20                                              III.     ARGUMENT
21   A.      Based on the Undisputed Facts, Coalview had Failed to Pay Its Debts and was
             Unable to Pay Its Debts as of the Termination Date
22
             Article 11.02(c) of the Master Services Agreement (“MSA”) provides three distinct
23
     bases for a declaration of default and termination by TransAlta: Coalview (1) becomes
24

25   9
       The MSHA Supervisory Inspector who provided the report, Mr. Randy Cardwell, explained that the parties had
26   until Thursday, August 22 to submit proposed corrections regarding the factual details, such as names, spelling,
     etc. TransAlta submitted several such corrections to Mr. Cardwell. However, Mr. Cardwell stated that MSHA
27   will not allow any changes to their findings or conclusions. The report is expected to be published imminently.
     (Nelson Decl. ¶ 4.)
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                            SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 9                                                       1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                          Seattle, Washington 98101-2272
                                                                                              (206) 749-0500
           Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 13 of 59



 1   “bankrupt or insolvent” (terms not defined in the MSA); (2) “is unable to pay its debts as they

 2   fall due”; or (3) “fails” to pay its debts as they fall due, even if able. By any measure, the

 3   undisputed facts establish that Coalview was already in default before its dredge sank at the end

 4   of 2018; by March 29, 2019, when TransAlta sent its notice of default, Coalview’s inability to

 5   pay had only become more pronounced and the number of its unpaid debts had increased.

 6           1.
 7           The MSA provides for default if Coalview “fails” to “pay its debts as they fall due,”
 8   regardless of its hypothetical ability to do so. (MSA Art. 11.02(c).) Unlike the “insolvency” or
 9   “ability to pay” provisions, this basis for default requires no inquiry into Coalview’s financial
10   health. Rather, it is a straightforward inquiry as to whether Coalview has, in fact, timely paid
11   its debts.
12           The agreement between the parties in Brookfield Asset Mgmt., Inc. v. AIG Fin. Products
13   Corp., 2010 WL 3910590 (S.D.N.Y. Sept. 29, 2010), contained a similar default provision.
14   Under that agreement, an event of default occurred when either party “‘becomes insolvent or
15   fails or is unable or admits in writing its inability generally to pay its debts as they become
16   due.’” Id. at *1 (emphasis added). The court noted that “fails to pay” is distinct from being
17   unable to pay, because it “leaves open the possibility that the entity has the resources to pay its
18   debt, but is choosing not to, for whatever reason.” Id. at *8. The court also found that the
19   parties’ use of the present tense, “fails” to pay, “speaks to a moment in time, and implies that
20   the failure… must actually happen in order to trigger an Event of Default.” Id. at *2. By the
21   same token, “fails to pay” does not contain a prospective element that would require the court
22   to consider the likelihood of failing to pay at some future date. Id. at *7.
23

24

25

26

27                                                      Based on these undisputed facts, Coalview
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                 SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 10                                           1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                               Seattle, Washington 98101-2272
                                                                                   (206) 749-0500
           Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 14 of 59



 1   was in default under the plain meaning of the MSA, both as of March 29, 2019 and before the

 2   dredge sank.

 3          In addition to letting debt go unpaid, “making arrangements to extend payment”—for

 4   example, through a forbearance agreement, also “is evidence of failure to pay debts as they

 5   become due.” In re Hentges, 351 B.R. 758, 769 at n.16 (Bankr. N.D. Okla. 2006); In re Knoth,

 6   168 B.R. 311, 318 (Bankr. D.S.C. 1994). Thus, the fact that Coalview has entered into a

 7   forbearance agreement with the bondholders is further evidence of its failure to pay its debts

 8   when due. (Barrick Decl. ¶ 21.)

 9          Furthermore, for purposes of determining whether a party has failed to pay debts as they

10   become due, “[p]ayments of a debtor’s obligations by a third party are not treated as payment

11   by the debtor.” In re Hentges, 351 B.R. 758, 769 n.15 (Bankr. N.D. Okla. 2006). Rather, third-

12   party payments are treated as evidence of the debtor’s failure to pay. Id.; see also In re Knoth,

13   168 B.R. at 318. Thus, to the extent others have made payments on Coalview’s behalf—

14                                                                                           these would

15   provide additional instances of Coalview’s failure to pay its debts as they come due. (Id. ¶ 24.)

16   Again, TransAlta has asked Coalview to provide this information, and Coalview has refused,

17                                                                                       —and it’s not

18   Coalview.

19          Based on the undisputed facts and the plain, unambiguous meaning of the MSA,

20   Coalview is in default, and TransAlta rightfully terminated the MSA effective April 2, 2019.

21          2.
22          Under the MSA, an event of default also occurs when either party is “unable to pay its
23   debts as they fall due.” (MSA Art. 11.02(c).) As in Brookfield Asset Mgmt., Inc., 2010 WL
24   3910590 at *7, it is significant that the MSA’s “inability to pay” provision uses the present
25   tense. Thus, by its plain meaning, the test for inability to pay does not look at projections about
26   whether a party may be able to pay debts in the future. Id. Rather, the proper inquiry is
27   whether an inability to pay has occurred. Id. To interpret “inability to pay” otherwise by tying
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 11                                          1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                              Seattle, Washington 98101-2272
                                                                                  (206) 749-0500
           Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 15 of 59



 1   it “to events that might or might not come to pass lacks specificity and is virtually impossible to

 2   apply in practice. Looking into a future filled with payables that are coming due is a

 3   speculative and unworkable exercise….” Id. (quoting In re Charter Communications, 419 B.R.

 4   221, 236 (Bankr. S.D.N.Y.2009)); see also, U.S. v. 58th St. Plaza Theatre, Inc., 287 F. Supp.

 5   475, 500 (S.D.N.Y. 1968) (noting that “[t]he equity test of insolvency equates insolvency with

 6   a lack of liquid funds, or the inability to pay one’s debts in the ordinary course of business as

 7   the debts mature”).

 8           The fact that Coalview might be able to pay its debts in the future if its rosy, unrealistic,

 9   and unsupported projections were to come true is irrelevant. New York courts will consider a

10   current inability to meet imminent debts as an inability to pay, and thus as insolvency. In re

11   Hudson & Manhattan R. Co., 138 F. Supp. 195, 200 (S.D.N.Y. 1955) (“If the maturity of the

12   debt is imminent and the inability to meet it certain, the debtor is unable to meet debts as they

13   mature”). But there is no support for the proposition that a hopeful turnaround cures an

14   inability to pay debts currently due. Wager v. Hall, 83 U.S. 584, 599 (1872) “(Insolvency []

15   does not mean an absolute inability of the debtor to pay his debts at some future time, upon a

16   settlement and winding up of his affairs, but a present inability to pay in the ordinary course of

17   his business.”)

18

19                                                                    See Sec. Inv'r Prot. Corp. v. Glob.

20   Arena Capital Corp., 164 F. Supp. 3d 531, 537–38 (S.D.N.Y. 2016) (failure to pay debts to

21   multiple creditors, including customers and government entities, demonstrated insolvency on

22   the basis of inability to pay debts).

23

24   both before and after the dredge sank,

25                     This was true both on March 29, 2019 and on December 31, 2018 and thus has

26   nothing to do with the dredge-sinking or the delayed payment of $1.5 million from TransAlta

27   (which had been paid by the end of February). Furthermore, Coalview entered into a
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                  SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 12                                            1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                Seattle, Washington 98101-2272
                                                                                    (206) 749-0500
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 16 of 59



 1   forbearance agreement with the bondholders, which evidences an “inability to pay debts,” as

 2   well—had Coalview been able to pay, it would not have needed a forbearance from the

 3   bondholders.10

 4            Based on the undisputed facts and the plain, unambiguous meaning of the MSA,

 5   Coalview is in default for inability to pay debts when due, and TransAlta rightfully terminated

 6   the MSA effective April 2, 2019.

 7            3.
 8            The third Event of Default under the MSA is either party becoming “bankrupt or
 9   insolvent.” The MSA is governed by New York law. (MSA Art. 20.01.) In the absence of any
10   statutory or contractual provision imposing another definition, New York law requires
11   application of the common-law definition of insolvency. In re Gordon Car & Truck Rental,
12   Inc., 59 B.R. 956, 958 (Bankr. N.D.N.Y. 1985); see Wells Fargo Bank, N.A. v. Palm Beach
13   Mall, LLC, 177 So. 3d 37, 39 (Fla. Dist. Ct. App. 2015) (applying New York common law
14   definition to interpret meaning of obligation in loan agreement to “remain solvent”) The
15   common-law test for insolvency is the inability to meet obligations as they mature in ordinary
16   course of business. In re Gordon, 59 B.R. at 961 (citing American Castype Corp. v. Niles-
17   Bement-Pond Co., 42 N.Y.S.2d 638, 639 (1st Dep't 1943), In re Wil-Low Cafeterias, 22 F.
18   Supp. 617, 619 (S.D.N.Y 1937)). In this sense, the insolvent/bankrupt standard in the MSA is
19   addressed above in part III.A.2—Coalview was unable to meet its obligations as they matured
20   and was thus “insolvent.”11
21

22
     10
23      Again, this was the case both on March 29, 2019, when TransAlta declared Coalview in default, and before
     Coalview’s dredge sank. (Barrick Decl. ¶ 11.) Thus, the inability cannot be attributed to the dredge-sinking.
     11
24      The phrase “otherwise becomes bankrupt or insolvent” in MSA Article 11.02(c)(iii) suggests that this event of
     default may not be merely duplicative of the inability-to-pay-debts standard stated in Article 11.02(c)(iv).
25   Arguably, this standard invites a balance-sheet or bankruptcy law standard. TransAlta believes that Coalview was
     in default under this standard as well, for the reasons detailed in the Declaration of Lorraine Barrick in Opposition
26   to Coalview’s Second Motion to for Preliminary Injunction, filed contemporaneously with this motion. However,
     because this argument might raise issues of material fact (such as the value of Coalview’s assets, on which neither
27   party’s expert is qualified to opine), and default either for failure or for inability to pay debts is sufficient to
     terminate the MSA, TransAlta is not moving for summary judgment on this basis.
       MOTION FOR PARTIAL SUMMARY JUDGMENT                                                 SAVITT BRUCE & WILLEY LLP
       REGARDING TERMINATION - 13                                                           1425 Fourth Avenue Suite 800
       No. 3:18-CV-05639-RBL                                                               Seattle, Washington 98101-2272
                                                                                                    (206) 749-0500
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 17 of 59



 1   B.      As a Matter of Law, the Dredge-Sinking was not a Force-Majeure Event
 2           1.       Coalview can present no evidence that the dredge-sinking was
                      unforeseeable or beyond its control
 3
             The basic purpose of a force-majeure clause is to “relieve a party from its contractual
 4
     duties when its performance has been prevented by a force beyond its control.” Phillips Puerto
 5
     Rico Core, Inc. v. Tradax Petroleum Ltd., 782 F.2d 314, 319 (2d Cir. 1985) (emphasis added).
 6
     In addition, under New York law, the party claiming force majeure must prove that the event
 7
     was “produced by an unanticipated event that could not have been foreseen or guarded against
 8
     in the contract.” Kel Kim Corp. v. Cent. Markets, Inc., 70 N.Y.2d 900, 902 (1987) (emphasis
 9
     added). The burden to prove that a force-majeure event has occurred lies on the party seeking
10
     to have its performance excused. Phillips, 782 F.2d at 319. Finally, the MSA itself requires
11
     that a force-majeure event be “not reasonably within the control and not a result of the fault of”
12
     Coalview. (MSA Art. 9.01.)
13
             Here, after months of investigation, MSHA found, among other things,
14

15

16

17

18

19

20

21

22
                                                         The MSHA report is admissible evidence of the
23
     cause of the incident—in part due to the agency’s expertise. See Kennedy v. Joy Techs., Inc.,
24
     269 F. App'x 302 (4th Cir. 2008).12
25
     12
26     In Kennedy, the Fourth Circuit considered the admissibility of an MSHA investigation report in the context of
     proving causation on summary judgment. There, the widow of a coal miner who had been killed by a mining
27   machine filed suit against the machine’s manufacturer under negligence and product liability claims. Id. at 306.
     The defendants moved for summary judgment, arguing that the plaintiff had put forth no evidence that the
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                          SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 14                                                   1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                       Seattle, Washington 98101-2272
                                                                                           (206) 749-0500
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 18 of 59



 1

 2

 3

 4

 5

 6            Coalview can present no evidence to the contrary. But ultimately the question is not

 7   whether TransAlta can prove, or Coalview can disprove, that MSHA’s conclusions are correct

 8   in every detail. Rather, the question is whether Coalview can come forth with any evidence

 9   indicating that the dredge-sinking was (a) not within its control, (b) not Coalview’s fault, and

10   (c) not foreseeable. Coalview’s best effort in this regard has been to label the event as

11   “unexplained” (before the issuance of the MSHA report). (See ECF No. 163, at 10, 20.) This

12   is as good as an admission that Coalview cannot meet its burden. Summary judgment

13   dismissing Coalview’s force-majeure defense is appropriate for this reason alone, without

14   reference to the actual force-majeure events described in the MSA.

15            2.       The plain language of the MSA does not encompass the dredge-sinking as a
                       force-majeure event
16
              Under applicable New York law, courts may construe a contract as a matter of law
17
     where the language is plain and unambiguous. Zurich Am. Ins. Co. v. ABM Indus., Inc., 397
18
     F.3d 158, 164 (2d Cir. 2005). As with any other clauses in a contract, construction of a force-
19
     majeure clause is a question of law that can be resolved on summary judgment. See Phibro
20
     Energy, Inc. v. Empresa De Polimeros De Sines Sarl, 720 F. Supp. 312, 318 (S.D.N.Y. 1989)
21
     (summary judgment on force majeure appropriate where contract unambiguous and no material
22
     issue of fact presented).
23

24

25   machine caused the fatal accident. Id. The plaintiff opposed the motion, relying upon the MSHA report as proof
     of causation. Id. at 307. The district court granted summary judgment for the defendant, finding that the MSHA
26   report was inadmissible. Id. The Fourth Circuit reversed, holding that the district court had abused its discretion
     by excluding the report and citing Federal Rule of Evidence 803(8)(C), which creates a hearsay exception for
27   “factual findings resulting from an investigation made pursuant to authority granted by law.” Id. at 310.
     Moreover, MSHA’s expertise “plainly weighed in favor of the admissibility of the Report.” Id.
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                             SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 15                                                      1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                          Seattle, Washington 98101-2272
                                                                                              (206) 749-0500
           Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 19 of 59



 1          New York law generally requires that a force-majeure clause include the specific event

 2   that is claimed to have prevented performance. Kel Kim Corp. v. Central Markets, Inc., 524

 3   N.Y.S.2d 384, 385 (1987) (citing Squillante & Congalton, Force Majeure, 80 Com. L.J. 4

 4   (1975)). Thus, when the parties have defined the contours of force majeure in their agreement,

 5   those contours dictate the application, effect, and scope of force majeure. Route 6 Outparcels,

 6   LLC v. Ruby Tuesday, Inc., 931 N.Y.S.2d 436 (3d Dept. 2011). Where a force-majeure clause

 7   enumerates specific events coupled with more general language of excuse, courts apply the

 8   principle of ejusdem generis. Krulewitch v. National Importing & Trading Co., 186 N.Y.S.

 9   838 (1921). Under this principle, words constituting general language of excuse are held to

10   apply only to the same kind or class of conditions or events as those specifically mentioned.

11   Kel Kim, 516 N.Y.S.2d at 808–09.

12          Article 9.01 of the MSA (the “force-majeure clause”) provides:

13                  [T]he term “Force Majeure” as used herein and in all the Project
                    Agreements shall mean an act, condition, or event that is not
14
                    reasonably within the control and not a result of the fault of the
15                  Party claiming Force Majeure, including without limitation, acts of
                    God; acts of the public enemy; insurrections; riots; labor disputes;
16                  boycotts; unusual geologic conditions; fires; explosions; floods;
                    embargoes; acts of judicial or military authorities; acts of
17                  governmental authorities; inability to obtain, maintain, renew or
                    operate under necessary permits, licenses, and governmental or
18
                    third-party approvals after applying for same using their reasonable
19                  commercial efforts; or other such similar acts, conditions, or events
                    which prevent the dredging… of WCS by [Coalview].
20
     The plain, unambiguous language of the MSA does not include among the force-majeure
21
     events equipment failure, equipment loss, or anything of the sort—whether unforeseen
22
                                             By the same token, none of the events that are listed in
23
     the MSA as force-majeure events would encompass equipment failure, equipment loss, or
24
     anything of the sort.
25
            Nor can Coalview present any evidence that the
26
                                                                                                  More
27

      MOTION FOR PARTIAL SUMMARY JUDGMENT                               SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 16                                         1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                             Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 20 of 59



 1   importantly, even Coalview could show that other causes were at work (for instance, operator

 2   error), it would still have no evidence that the dredge-sinking was an act of God,13 fire,

 3   explosion, unusual geologic condition, or any of the other events identified in MSA Article

 4   9.01. Without any evidence that the dredge-sinking was—or was even like—any of the force-

 5   majeure events identified in the MSA, Coalview’s force-majeure defense must be dismissed as

 6   a matter of law. Kel Kim, 516 N.Y.S.2d at 809.

 7            Tug Blarney, LLC v. Ridge Contracting, Inc., 14 F. Supp. 3d 1255, 1258 (D. Alaska

 8   2014), is illustrative. There, the defendant sought to dismiss a breach of contract claim against

 9   it on the theory that its performance was excused due to the sinking of its tug boat, which it

10   characterized as a force majeure. The force-majeure provision on the contract referenced only

11   the boilerplate events, such as acts of God, civil disturbance, labor disputes, etc.; like the MSA

12   here, the contract in Tug Blarney did not expressly cover loss of equipment, accidents, or the

13   sinking of a vessel. Noting that the movant had “failed to identify any authority which

14   support[ed] the notion that the unexplained sinking of a vessel qualifies as an act of God under

15   a force majeure clause,” the court denied its motion to dismiss. Id. at 1276.

16            3.       The words, “without limitation,” do not extend the force-majeure clause to
                       include the dredge-sinking
17
              Implicitly conceding that none of the events enumerated in the MSA occurred,
18
     Coalview argues in its second motion for preliminary injunction (ECF No. 163, at 18–19) that
19
     the phrase “without limitation” expands the scope of the force-majeure clause to include any
20
     event that might conceivably prevent Coalview from performing. This argument proves too
21
     much. Under New York law, “without limitation” encompasses only “other such similar acts,
22
     conditions, or events” that, while not expressly enumerated, are of a kind with the enumerated
23

24   13
        A “casualty is said to be caused by the ‘act of God’ when it happens by the direct, immediate, and exclusive
25   operation of the forces of nature, uncontrolled or uninfluenced by the power of man and without human
     intervention, and is of such a character that it could not have been prevented or escaped from by any amount of
     foresight or prudence, or by any reasonable degree of care or diligence, or by the aid of any appliances which the
26
     situation of the party might reasonably require him to use.” Joseph Resnick Co. v. Nippon Yusen Kaisha, 241
     N.Y.S.2d 134, 136 (Civ. Ct. 1963) (citing Black’s Law Dictionary, 4th ed.).
27

      MOTION FOR PARTIAL SUMMARY JUDGMENT                                            SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 17                                                      1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                          Seattle, Washington 98101-2272
                                                                                              (206) 749-0500
           Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 21 of 59



 1   events. Team Mktg. USA Corp. v. Power Pact, LLC, 839 N.Y.S.2d 242, 246 (2007). Thus, the

 2   fact that MSA Article 9.01 says that a force majeure shall “without limitation” constitute the

 3   events identified does not make it applicable to an entirely different class of events, such as

 4   industrial accidents and equipment failure.

 5          Coalview’s second motion for preliminary injunction cites Constellation Energy

 6   Services of New York, Inc. v. New Water St. Corp., 46 N.Y.S.3d 25 (N.Y. App. Div. 2017), for

 7   the proposition that the phrase, “without limitation,” creates an “expansive” force-majeure

 8   clause. Constellation involved a contract for the supply electricity by the plaintiff to the

 9   defendant’s plant. The contract provided that, if the plaintiff’s revenues fell below a certain

10   level due to a failure by the defendant to use at least the “baseline” amount of electricity, the

11   plaintiff could bill the defendant for the baseline amount—unless the defendant’s failure to use

12   the baseline amount was the result of a force-majeure event. Id. at 26–27. After Hurricane

13   Sandy struck the New York area, flooding the defendant’s plant, the defendant used

14   significantly less electricity than planned and less than the baseline amount. Id. at 27. The

15   plaintiff sued to recover the difference in value between the defendant’s actual electricity use

16   and the baseline rate contemplated by the contract. Id. at 26. The defendant moved to dismiss,

17   arguing that the hurricane constituted a force majeure and excused it from the obligation to pay.

18   Id. The trial court denied the motion to dismiss, and the defendant appealed. Id.

19          The contract in Constellation included in the definition of a force majeure any

20   “condition resulting in the curtailment or disruption of [the defendant’s] Energy supply or the

21   transmission on the electric transmission and/or distribution system.” Id. at 27. Thus, unlike

22   the MSA here, the Constellation contract expressly included any event that had the effect of

23   disrupting the defendant’s operations. It was this “expansive language” that led the court to

24   conclude that the defendant’s force-majeure defense was meritorious. See id. at 28 (refusing to

25   grant the motion to dismiss on other grounds). Moreover and more obviously, Constellation

26   involved the occurrence of a traditional force-majeure event—a catastrophic hurricane. No

27   such event occurred here.
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                 SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 18                                           1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                               Seattle, Washington 98101-2272
                                                                                   (206) 749-0500
              Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 22 of 59



 1             In Osborn v. Wilson & Co., Inc., 193 N.Y.S. 241 (Sup. 1922), aff'd, 200 N.Y.S. 938 (4th

 2   Dep't 1923), also cited by Coalview, the force-majeure clause provided that a force-majeure

 3   event would include “floods, drought, or other unavoidable cause preventing Seller from filing

 4   this contract in full.” (Emphasis added.) The party claiming force majeure was unable to meet

 5   its quota for delivery of canned fruit following a wind storm, a frost, and a “dry spell.”

 6   Applying the doctrine of ejusdem generis, the court held that “other unavoidable cause[s]”

 7   included other weather-related losses. Here, the MSA does not include “other unavoidable

 8   causes,” and the dredge fatality is unlike any of the causes enumerated. Thus, like

 9   Constellation, Osborn illustrates what the MSA would have to say—but does not—and what

10   the circumstances would have to be—but are not—for the MSA’s force-majeure clause to

11   apply.

12   C.        MSHA’s Actions in Response to the Dredge-Sinking were not a Force-Majeure
               Event
13
               There is no dispute that MSHA issued the K Order because of the dredge-sinking
14
     incident. Coalview argues that the K Order constitutes an “act of governmental authorities”
15
     within the meaning of the MSA’s force-majeure clause, and thus excuses its performance and
16
     prevents TransAlta from terminating the MSA. As with the dredge-sinking itself, Coalview
17
     bears the burden of proving that the issuance of the K Order was both beyond its control and
18
     unforeseeable. Phillips, 782 F.2d at 319; Kel Kim, 70 N.Y.2d at 902. But, to the contrary, the
19
     K Order was the natural and foreseeable consequence of a serious safety violation at a mine
20
     site. Indeed, the issuance of K Orders is a matter of course in MSHA investigations.14 It
21
     follows that, for the virtually automatic issuance of the K Order to be a force majeure, the
22
     triggering incident must have been “beyond the control” of Coalview and unforeseeable, which
23
     it was not.
24
     14
25     MSHA publicly posts notices and reports of every fatal coal mining accident. These reports can be viewed on
     MSHA’s website, at https://www.msha.gov/data-reports/fatality-reports/search. A review of every coal mining
     fatality report on file shows that a work-stoppage order was issued in response to 160 of 165 such incidents. The
26
     Court may take judicial notice of these public records. See MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504
     (9th Cir. 1986) (on consideration of dispositive motion, court may take judicial notice of matters of public record).
27

      MOTION FOR PARTIAL SUMMARY JUDGMENT                                             SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 19                                                       1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                           Seattle, Washington 98101-2272
                                                                                               (206) 749-0500
           Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 23 of 59



 1          Thus, in Watson Labs., Inc. v. Rhone-Poulenc Rorer, Inc., 178 F. Supp. 2d 1099 (C.D.

 2   Cal. 2001), an FDA consent decree had shut down the defendant’s subsidiary drug

 3   manufacturer following its failure to meet manufacturing safety requirements. The defendant

 4   invoked the force-majeure clause in the parties’ contract, which applied to “regulatory [and]

 5   governmental” action that prevented delivery of the drugs that were the subject of the contract.

 6   Id. at 1109. Both parties moved for summary judgment on the issue. Id. at 1101. The court

 7   denied the defendant’s motion, reasoning that the “boilerplate” language covering “regulatory

 8   [and] governmental” actions could not reasonably be construed to reflect an intent cover a

 9   government shutdown that was the foreseeable consequence of the defendant’s own conduct.

10   Id. at 1113. More than that, the court granted the plaintiff’s motion, holding that, as a matter of

11   law, the force-majeure clause provided no defense to the defendant. Id.

12          Likewise, in Nissho-Iwai Co. v. Occidental Crude Sales, 729 F.2d 1530 (5th Cir. 1984),

13   the defendant’s oil-production facilities were shut down by the Libyan government for failure

14   to failure to pay taxes and royalties and failure to comply with production regulations. Id. at

15   1534, 36. When the plaintiff sued for the defendant’s failure to deliver oil, the defendant

16   argued that the government shutdown was a force-majeure event. Id. On appeal, the Fifth

17   Circuit held that, as matter of law, the defendant was required to prove that the shutdown was

18   caused by events beyond the defendant’s reasonable control. Id. at 1539–40. Moreover, the

19   court found that the evidence presented showed that the shutdown could have been prevented if

20   the defendant had taken the necessary actions. Id. at 1540–43.

21          Here, the MSHA report states that the sinking occurred because

22

23

24

25                            (Nelson Decl. Ex. A, at 3.) Like the defendant in Occidental, had

26   Coalview taken the necessary actions, it would not have been shut down.

27

      MOTION FOR PARTIAL SUMMARY JUDGMENT                                SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 20                                          1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                              Seattle, Washington 98101-2272
                                                                                  (206) 749-0500
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 24 of 59



 1            By contrast, in cases where courts have found that a government intervention qualified

 2   as a force-majeure event, the government action was wholly independent of the actions of the

 3   parties. An often-cited example, Eastern Air Lines Inc. v. McDonnell Douglas Corp, 532 F.2d

 4   957 (5th Cir. 1976), illustrates this clearly. In Eastern Air Lines, the plaintiff airline sued

 5   McDonnell Douglas after it failed to fulfill the airline’s order for a large number of DC-9

 6   passenger aircraft. Id. at 962. The defendant argued that, because the federal government had

 7   requested that aircraft manufacturers prioritize the production of military aircraft for use in

 8   Vietnam over the production of civilian aircraft, its performance under its contract with Eastern

 9   was excused. Id. at 980, 88.15 In response, the plaintiff argued that because the directive to

10   focus on military manufacturing was informal, and not a formal government order, it could not

11   excuse the defendant’s performance. Id. at 964. The trial court sided with the plaintiff and

12   issued jury instructions sharply limiting the defendant’s force-majeure defense. Id. at 965. But

13   the Fifth Circuit reversed, holding that, because the government directive was beyond the

14   defendant’s control and compliance was not actually optional, the defendant should have had

15   full opportunity to assert the defense. Id. at 994, 98.

16            Thus, Eastern Air Lines is the classic case of government action constituting a force

17   majeure: an outside action taken by the state, without regard for the invoking party’s conduct or

18   because of something the party did, that in turn affects the ability of that party honor the

19   obligations imposed by the contract. In this sense, the government action is like an act of God

20   or other event out of the parties’ control. Here, by contrast, MSHA issued the K Order in direct

21   response to the sinking of a dredge that was under Coalview’s control at the time of the

22   accident, under conditions where no traditional force majeure (e.g. a natural disaster) caused

23   the sinking.16

24
     15
25      The contract in Eastern Air Lines refers to “excusable delay” rather than “force majeure.” But this distinction is
     immaterial. The provision reads as a force-majeure provision; the opinion references treatises regarding force
     majeure in its analysis; and there are no apparent doctrinal differences between the two phrases.
26
     16
        Coalview’s second motion for preliminary injunction cites In re Whistler Energy II, LLC, 571 B.R. 199 (Bankr.
27   E.D. La. 2017), as an example of a case where a government shutdown following an accident was considered a
     force majeure. But in Whistler, the parties agreed that a force-majeure event had occurred, so the court never
       MOTION FOR PARTIAL SUMMARY JUDGMENT                                            SAVITT BRUCE & WILLEY LLP
       REGARDING TERMINATION - 21                                                      1425 Fourth Avenue Suite 800
       No. 3:18-CV-05639-RBL                                                          Seattle, Washington 98101-2272
                                                                                               (206) 749-0500
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 25 of 59



 1   D.       Even if a Force-Majeure Event Had Occurred, This would not Excuse Coalview’s
              Default
 2
              MSA Article 9.02 provides:
 3

 4
                       If, because of Force Majeure, either Party is unable to perform any
                       of its obligations under this Agreement (other than the obligation
 5                     of a Party to pay money), and if such Party shall promptly give to
                       the other Party written notice of such Force Majeure, then the
 6                     obligation of the Party giving such notice shall be excused, but
                       only to the extent made necessary by such Force Majeure and
 7
                       during its continuance. . . .
 8
     Thus, the inability to perform must be caused by the force-majeure event, and the party
 9
     claiming force-majeure protection must give prompt notice that a force-majeure event has
10
     occurred. Neither of these conditions is present here.
11
              1.       Coalview’s default was not caused by the alleged force-majeure events
12
              For a force-majeure event to excuse performance, it must be the cause of the non-
13
     performance. This is true not only under the plain language of the MSA (“If, because of Force
14
     Majeure, either Party is unable to perform…”) but also under basic legal principles and
15
     common sense. Thus, in Vitol S.A., Inc. v. Koch Petroleum Grp., LP, 2005 WL 2105592, at
16
     *11 (S.D.N.Y. Aug. 31, 2005), the plaintiff purchased 100,000 barrels of heating oil from the
17
     defendant for delivery to the plaintiff’s barge on a specified day. In the days leading up to the
18
     delivery, an unaffiliated barge struck a pier at the delivery terminal, causing significant
19
     disruptions to the port. Id. at * 3. Following this, delivery slipped past the agreed-upon date,
20
     and the plaintiff sued for breach of contract. Id. at * 4. The defendant invoked force majeure,
21
     claiming that its performance was excused by the disruption at the port. Id. at * 11. The
22
     plaintiff moved for summary judgment on its breach of contract claim and to dismiss the force-
23
     majeure defense. But because the defendant did not even have the cargo available by the
24
     delivery date, the court reasoned that the pier collision could not have caused any delay. Id. at
25
     *10–11. Thus, the court granted the plaintiff’s motion, dismissing the force-majeure defense.
26

27   considered the issue. Id. at 203. Rather, the issues before the court were the adequacy of notice and the duration
     of the force-majeure event. Id. at 203–05. Thus, In re Whistler Energy II is entirely irrelevant.
      MOTION FOR PARTIAL SUMMARY JUDGMENT                                             SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 22                                                       1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                           Seattle, Washington 98101-2272
                                                                                               (206) 749-0500
           Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 26 of 59



 1   Id. at 13; see also Sabine Corp. v. ONG W., Inc., 725 F. Supp. 1157, 1168 (W.D. Okla. 1989)

 2   (force-majeure defense failed where government action did not and could not render defendant

 3   unable to perform under parties’ contract).

 4           Coalview’s position is that its default (insolvency and failure or inability to pay debts) is

 5   “the result of Force Majeure” because “the sinking of the dredge and/or the MSHA

 6   investigation and K Order have ‘prevent[ed] the dredging, producing, processing, and/or

 7   loading of WCS by Contractor, or the receiving, transporting, and/or unloading of Refined Coal

 8   or Non-coal Slurry by the Parties.’” (ECF No. 163, at 18.) But, based on the undisputed facts,

 9   neither of these events caused the Event of Default. As discussed above, Coalview was

10                                                                                  well before the dredge

11   fatality occurred; thus, the alleged force-majeure event (even if one had occurred) could not

12   have caused the default. The force-majeure provision is therefore inapplicable and does not

13   shield Coalview from termination.

14           2.      Coalview failed to provide prompt written notice of the alleged force-
                     majeure event
15
             MSA 9.02 provides that, if a force-majeure event occurs, “and if [Coalview] shall
16
     promptly give to [TransAlta] written notice of such Force Majeure, then the obligation [] shall
17
     be excused.” (Emphasis added.) This if-then language creates a condition precedent. For
18
     instance, in Oppenheimer & Co. v. Oppenheim, Appel, Dixon & Co., 86 N.Y.2d 685, 691
19
     (1995), the parties’ sublease required the plaintiff to provide timely written notice of the
20
     landlord’s consent to the defendant’s proposed modifications to the property, or else the
21
     contract would be void. The court, finding that contractual language such as “if,” “unless,” and
22
     “until” constituted the “unmistakable language of condition,” granted summary judgment
23
     against the plaintiff for its failure to tender the required notice.
24
             Thus, where a contract requires one party to give the other notice of the existence of
25
     force-majeure conditions, such notice must be given for a party to be excused from its
26
     contractual obligations. Vitol S.A., Inc. v. Koch Petroleum Grp., LP, 2005 WL 2105592, at *11
27

      MOTION FOR PARTIAL SUMMARY JUDGMENT                                   SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 23                                             1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                 Seattle, Washington 98101-2272
                                                                                     (206) 749-0500
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 27 of 59



 1   (S.D.N.Y. Aug. 31, 2005). In Vitol (discussed above at p. 22), the defendant claimed that a

 2   collision at terminal where it was to deliver oil was a force-majeure event excusing its

 3   performance. Id. at *3, 11. Although the plaintiff was aware of the event itself, and the parties

 4   had even discussed it, the court found that the defendant had not given express notice that it

 5   considered the collision to be a force-majeure event. Id. at *11. This failure provided an

 6   independent basis for granting the plaintiff’s motion for summary judgment. Id. Numerous

 7   other cases have refused to allow a force-majeure defense where the party invoking it failed to

 8   give the required notice.17

 9           Coalview’s first invocation of the force-majeure clause was in Coalview’s April 16,

10   2019 letter to TransAlta’s counsel—part of an exchange of correspondence brought about in

11   response to TransAlta’s March 29, 2019 notice of default and termination. Despite its vague

12   reference to an earlier notice, Coalview had given no notice previously. Thus, nearly four

13   months passed between the accident and any communication to TransAlta from Coalview

14   indicating that Coalview considered the sinking a force majeure. This is not prompt notice.

15   See, e.g., Three RP Ltd. P'ship v. Dick's Sporting Goods, Inc., 2019 WL 573413, at *6 (E.D.

16   Okla. Feb. 12, 2019) (four-month delay in notice where force-majeure clause required “prompt

17   written notice” justified summary judgment against plaintiff on force-majeure claim). Given

18   this, Coalview’s force-majeure defense must be dismissed for lack of notice.

19                                             IV.     CONCLUSION
20           For the foregoing reasons, the Court should order summary judgment dismissing
21   Coalview’s claim for declaratory relief that TransAlta’s termination was improper, dismissing
22   its force-majeure defense, and declaring TransAlta’s termination of the MSA valid and
23   effective as of April 2, 2019.
24
     17
25     See also, In re The Containership Co., 2016 WL 2341363, at *9 (Bankr. S.D.N.Y. Apr. 29, 2016) (force majeure
     defense fails where contract requires notice and invoking party provides none); United States v. Alshabkhoun, 277
     F.3d 930, 935–36 (7th Cir. 2002) (same); Superior Oil Co. v. Transco Energy Co., 616 F. Supp. 98, 109 (W.D.
26
     La. 1985) (same); Res. Inv. Corp. v. Enron Corp., 669 F. Supp. 1038, 1044 (D. Colo. 1987) (failure to give notice
     “fatal” to force majeure defense).
27

      MOTION FOR PARTIAL SUMMARY JUDGMENT                                          SAVITT BRUCE & WILLEY LLP
      REGARDING TERMINATION - 24                                                    1425 Fourth Avenue Suite 800
      No. 3:18-CV-05639-RBL                                                        Seattle, Washington 98101-2272
                                                                                            (206) 749-0500
        Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 28 of 59



 1

 2         DATED: August 26, 2019.
 3
                                     SAVITT BRUCE & WILLEY LLP
 4

 5
                                     By      s/Miles A. Yanick
 6                                        Miles A. Yanick, WSBA #26603
                                          Duncan E. Manville, WSBA #30304
 7                                        Sarah Gohmann Bigelow, WSBA #43634
                                          Jacob P. Freeman, WSBA #54123
 8                                        Patrick D. Moore, WSBA #54177
                                          1425 Fourth Avenue Suite 800
 9
                                          Seattle, Washington 98101-2272
10                                        Telephone: 206.749.0500
                                          Facsimile: 206.749.0600
11                                        Email: myanick@sbwLLP.com
                                                   dmanville@sbwLLP.com
12                                                 sgohmannbigelow@sbwLLP.com
                                                   jfreeman@sbwLLP.com
13
                                                   pmoore@sbwllp.com
14
                                     Attorneys for Defendants TransAlta Centralia Mining LLC
15                                   and TransAlta Corporation
16

17

18

19

20

21

22

23

24

25

26

27

     MOTION FOR PARTIAL SUMMARY JUDGMENT                      SAVITT BRUCE & WILLEY LLP
     REGARDING TERMINATION - 25                                1425 Fourth Avenue Suite 800
     No. 3:18-CV-05639-RBL                                    Seattle, Washington 98101-2272
                                                                       (206) 749-0500
Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 29 of 59




      APPENDIX A
             Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 30 of 59
                                                                                         EXECUTION COPY


                                 MASTER SERVICES AGREEMENT

        This MASTER SERVICES AGREEMENT ("Agreement") is entered into as of the . day of
December, 2013 between Coalview Centralia, LLC, a Delaware limited liability company, (referred to
herein as "Contractor"), and TransAlta Centralia Mining LLC, a Washington limited liability company
(referred to herein as "Owner"). Contractor and Owner may be individually referred to herein as a
"Party" or collectively as "Parties ". Terms used herein and not otherwise defined shall have the
meanings set forth in Section 1.03.

                                              RECITALS

            WHEREAS, Contractor is in the business of Processing WCS into Refined Coal and Non-coal
Slurry;

         WHEREAS, Owner desires to hire Contractor on an exclusive basis to Process WCS within the
Leased Premises, the Easements and other proximate areas at Owner's Centralia, Washington location
(the "Site"), for the purpose of assisting in the remediation of the Owner's Slurry Impoundments on Site;

         WHEREAS, Contractor is going to invest considerable sums to (a) build a Processing Plant and
dredging operation, (b) Process Owner's WCS into Refined Coal for use in the Centralia Power Plant, and
(c) deliver the Non-coal Slurry to a reclamation pond designated by Owner;

        WHEREAS, Owner and Contractor are entering into a certain Exclusive Coal Tendering
Agreement (the "Tendering Agreement ") and a certain Exclusive Waste Coal Slurry Recovery and
Processing Agreement (the "Processing Agreement "), each dated the date hereof, as a condition and
inducement to the Contractor to obtain the Financing and construct the Processing Plant, and to purchase
the dredging and other necessary equipment;

        WHEREAS, Owner and Contractor are entering into a certain Ground Lease (the "Ground
Lease") for the lease of certain real property and any improvements thereon as described therein (the
"Leased Premises ") whereby Owner will grant Contractor certain easements in real property owned by
Owner (collectively, the "Easements ") to enable Contractor to carry out its obligations under the
Processing Agreement and the Tendering Agreement, dated the date hereof;

        WHEREAS, Owner and Contractor are entering into this Agreement to define all requirements of
the Parties related to the purpose of Processing WCS pursuant to the Processing Agreement and
recovering Refined Coal pursuant to the Tendering Agreement and to provide equipment to the
Contractor for the purpose of Processing WCS and recovering Refined Coal;

      WHEREAS, Owner and Contractor are entering into a certain Escrow Agreement (the "Escrow
Agreement"), governing the collection and disbursement of Escrow Funds in accordance with this
Agreement;

         WHEREAS, Owner believes that the Processing of the WCS pursuant to the Processing
Agreement will provide it with a source of Refined Coal for TransAlta Centralia Generation LLC's ("TA
Generation ") Centralia Power Plant and enable it to eliminate or substantially reduce its remediation
costs of the Slurry Impoundments on Site;

         WHEREAS, the fees relating to the Processing of WCS and delivering Refined Coal are a critical
part of the compensation to the Contractor for (a) building and operating the Processing Plant, (b)
Processing the Owner's WCS, (c) Tendering the Refined Coal to Owner and (d) delivering the Non-coal
Slurry to Pond 3E;

                                                  -1-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 31 of 59


         WHEREAS, Contractor will also enter into additional contracts with other entities for the purpose
of funding, constructing and operating Contractor's operations at the Site, specifically an Engineering,
Procurement and Construction Agreement, Exclusive Dredging Services Agreement (the "Dredging
Agreement "), Operating and Management Agreement (the "O&M Agreement") and documents related
to the Financing (collectively, the "Contractor's Agreements ");

        WHEREAS, the Parties believe it will be mutually beneficial to set the terms and conditions
under which the Contractor will be compensated for (a) Processing the WCS into Refined Coal and Non-
coal Slurry and (b) Tendering the Refined Coal to Owner for use at the Centralia Power Plant; and

       WHEREAS, Owner's parent corporation, Guarantor, will enter into that certain Guarantee
Agreement, dated the date hereof (the "Guarantee "), guaranteeing the obligations of the Owner
hereunder and under the Project Agreements.

         NOW, THEREFORE, in consideration of the mutual covenants and promises set forth hereafter,
the Parties to this Agreement, intending to legally bind themselves, agree now as follows:

                             ARTICLE 1. GENERAL TERMS AND DEFINITIONS

1.01       The terms of this Agreement shall govern all Processing of WCS at the Site and the sale of the
           associated Refined Coal during the Term of this Agreement. All amendments, modifications,
           revisions and changes to this Agreement must be in writing and signed by both Parties.

1.02       The Project Agreements are complementary and are intended to be read in conjunction with one
           another. However, should there be any conflict between the Project Agreements, the Parties
           agree that this Master Services Agreement is intended to take precedence, and conflicts and
           inconsistencies will be resolved by reliance on the terms and conditions set forth herein.

1.03 Each of the following terms when used in this and all other Project Agreements will have the
       meaning given to it in this Article:

            a)          "Actual Btu" means the Ton-weighted average as-received calorific value (stated in
                        Btu/lb).

            b)          "Affiliate" means, as applied to any Person, any other Person directly or indirectly
                        controlling, controlled by, or under common control with, that Person. For the purposes
                        of this definition, "control" (including with correlative meanings, the terms "controlling",
                        "controlled by" and "under common control with"), as applied to any Person, means the
                        possession, directly or indirectly, of the power to either (i) elect a majority of the
                        directors of that Person, or (ii) direct or cause the direction of the management or policies
                        of that Person, whether through the ownership of securities or partnership or other
                        ownership interests, by contract or otherwise.

            c)          "Agent" means an escrow agent mutually acceptable to the Parties.

            d)          "ALCO" means Alco Holdings, LLC.

            e)          "BLM" means the U.S. Department of the Interior Bureau of Land Management.

            f)          "Bond" or "Bonds" means the Environmental Facilities Revenue Bonds 2013 (Coalview
                        Centralia, LLC Project) issued by the Washington Economic Development Finance

                                                            -2-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 32 of 59


                        Authority, a body politic and corporate of the State of Washington, or other issuer
                        acceptable to the Parties.

           g)           "Bond Equivalent Payment" means 50% of the average annual principal and interest
                        payment over the term of the Bonds.

           h)           "Bond Principal" means the outstanding principal amount of the Bonds.

           i)           "Bond Redemption" means the earlier of August 1, 2025 upon final payment of
                        principal and interest on the Bonds, or any date after the issuance of the Bonds when the
                        principal, redemption premium, if any, and all interest accrued on the Bonds have been
                        fully repaid.

           j)           "Bond Trustee" means the Trustee as defined in the Indenture.

           k)           "Business Day" means any day except a Saturday, a Sunday or any other day on which
                        commercial banks are required or authorized to close in the State of Washington.

           1)           "Centralia Power Plant" means the Centralia coal-fired power plant located in
                        Centralia, Washington with a net capacity of 1340 megawatts.

           m)           "Debt Service Reserve Fund" means the fund by that name established under the
                        Indenture to secure the payment of principal, redemption premium, if any, and interest on
                        the Bonds.

           n)           "Delivery Point" shall have the meaning set forth in Section 4.03 of the Tendering
                        Agreement.

            o)          "Dispute" shall have the meaning in Section 12.01.

            p)          "Easements" shall have the meaning set forth in Section 2.02 of the Ground Lease. The
                        Easements will be memorialized in a memorandum of ground lease from Owner to
                        Contractor, satisfactory in form and substance to Owner and Contractor and recorded in
                        the public records of the counties in which the Site is located. Moreover, Owner will
                        grant to Contractor such other easements as Contractor reasonably requests in order for
                        Contractor to exercise its rights under the Project Agreements.

            q)           "Effective Date" means the date upon which the terms and conditions of this Agreement
                        take effect, which shall be the date that the Contractor provides written confirmation to
                        Owner of receipt of its Financing.

            r)          "Electronic Communication" means confirmed facsimiles, emails, or any other forms of
                        electronic data transfer.

            s)          "Escrow Funds" means the funds deposited with the Agent and disbursed by the Agent
                        pursuant to Sections 6.07, 6.08, 6.10 and 6.11.

            t)          "Financing" means the Contractor's receipt of approximately $29.5 million from
                        proceeds of the Bonds, a subordinate loan and equity capital.

            u)          "Force Majeure" shall have the meaning set forth in Article 9.

                                                          -3-
MIAMI 955516 v24 (2K)
           Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 33 of 59



           v)           "Guarantor" means TransAlta Corporation, a Canadian corporation.

           w)           "Indenture" means the Indenture of Trust, dated as of December 1, 2013 by and between
                        the Washington Economic Development Finance Authority and U.S. Bank National
                        Association as Bond Trustee, describing the terms of the Bonds and pursuant to which
                        the Bonds are issued, as amended from time to time.

           x)           "Invoices" means any statement or notice of payment due from one Party to another,
                        including without limitation Period Invoices.

           y)           "Leased Premises" shall have the meaning set forth in the Ground Lease.

           z)           "Loan Agreement" means the Loan Agreement between the Contractor and the
                        Washington Economic Development Finance Authority, as amended from time to time.

           aa)          "Loading Bin" means the loading bin to be constructed by Contractor for delivery of
                        Refined Coal to Owner's Trucks at a mutually agreed site near the Processing Plant.

           bb)          "Mining Plan" means the Contractor's operational plan at the Site, and its revisions from
                        time to time, to use its equipment and facilities to Process the WCS and Tender the
                        Refined Coal for Owner to Receive into Trucks in accordance with the Project
                        Agreements.

           cc)          "Non-coal Slurry" means the remaining material following the Processing of WCS and
                        recovery of Refined Coal by the Contractor's Processing Plant, and slurry that bypasses
                        the coal recovery circuits, going directly to the thickeners.

           dd)          "Operating Reserve" means the reserve account established by the Indenture to provide
                        for the payment of operating expenses of Contractor in the event moneys on hand are
                        insufficient for such purpose.

            ee)         "Period Invoice" shall have the meaning in Section 6.03.

            ff)         "Pond 3E" means that certain refuse pond no. 3E located at the Site, or any successor
                        reclamation pond or ponds designated by Owner.

            gg)         "Person" shall mean any individual, company, corporation, association, partnership,
                        limited liability company, firm, joint venture, trust, governmental authority, or other
                        entity.

            hh)         "Process" or "Processing ", means (a) the removal or dredging of the WCS from the
                        Slurry Impoundments, (b) the removal of Refined Coal from the WCS in amounts and
                        utilizing procedures determined by Contractor to be reasonably consistent with industry
                        custom, (c) Tendering the Refined Coal to the Delivery Point, and (d) delivery of the
                        remaining Non-coal Slurry to Pond 3E.

            ii)         "Processing Day" means the twenty-four (24) hour period from midnight to midnight of
                        the following day or another twenty-four (24) hour period mutually agreed to by both
                        Parties in writing.

            jj)         "Processing Plant" means the plant to be constructed by the Contractor on the Leased
                        Premises and to be used to Process the WCS into Refined Coal and Non-coal Slurry.

MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 34 of 59



           kk)          "Processing Week" means a calendar week starting on the Processing Day of Sunday or
                        another calendar day mutually agreed to by both Parties in writing.

           11)          "Project Agreements" means all of the Agreements between the Owner and Contractor
                        related to the development, financing, construction and operation of the Coalview
                        Centralia, LLC Waste Coal Slurry Processing Facility, including but not limited to: this
                        Agreement, Escrow Agreement, Ground Lease, Guarantee, Processing Agreement and
                        Tendering Agreement but specifically excluding the Dredging Agreement and O&M
                        Agreement.

            mm)         "Project Reserve" shall have the meaning in Section 6.05.

            nn)         "Receive" or variations thereof, means (i) with respect to the Refined Coal, to have
                        sufficient Owner-supplied Trucks available to be loaded at the Delivery Point for timely
                        acceptance of Refined Coal deliveries, and (ii) with respect to Non-coal Slurry, to have
                        sufficient allocated space available at or near Pond 3E, or another location acceptable to
                        Contractor and Owner, for receipt of Non-coal Slurry.

            oo)         "Refined Coal" means fine refuse coal recovered from WCS or any other form of refined
                        coal produced pursuant to the Processing Agreement to be Tendered by Contractor to
                        Owner pursuant to the Tendering Agreement.

            pp)         "Refined Coal Payment Calculation" shall have the meaning in Section 6.02.

            qq)         "Senior Representatives" shall have the meaning in Section 12.02.

            rr)         "Slurry Impoundments" means the impoundments located at the Site identified by
                        Owner as Pond 3B, Pond 3C and Pond 3D.

            ss)         "Slurry Payment Calculation" shall have the meaning in Section 6.01.

            tt)         "Steering Committee" shall have the meaning set forth in Section 10.03.

            uu)         "Tender" or variations thereof, means Contractor shall deliver Refined Coal to the
                        Loading Bin or stockpile (as provided in Article 4.03 of the Tendering Agreement) for
                        prompt pick up and receipt by Owner's Trucks.

            vv)         "Term" shall have the meaning in Section 2.01.

            ww) "Termination Notice" shall have the meaning in Section 11.03.

            xx)         "Termination Payment" shall have the meaning given to it in Appendix A.

            yy)         "Ton" or "Tonnage" means 2,000 pounds avoirdupois.

            zz)         "Tracking Account" means a record keeping account documenting the cumulative
                        excess amounts that Owner has paid for Processing WCS in excess of Refined Coal,
                        which will be calculated based on payments for Processing WCS, less the payments for
                        Refined Coal for each Period Invoice. The intent of the Tracking Account is to track the
                        financial transactions under the Project Agreements to allow the Owner, over the Term,
                        the opportunity to recover amounts by which the cost of processing Slurry that produces a
                        Ton of Coal exceeds the Coal Base Price (as defined in the Tendering Agreement) per
                                                           -5-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 35 of 59


                        Ton (subject to adjustment as provided herein and in the Processing Agreement) for
                        Refined Coal.

           aaa) "Truck" means the Owner's trucks suitable to Receive and transport Refined Coal from
                 the Loading Bin to the Centralia Power Plant.

           bbb) "WCS" means any coal slurry waste materials (and any liquids included therein that are
                 required to dredge and pump the coal slurry waste material) located in the Slurry
                 Impoundments and to be Processed by Contractor. For payment purposes, WCS is
                 measured on a dry basis.

                                              ARTICLE 2. TERM

2.01       The term of this Agreement (the "Term ") shall begin on the Effective Date and shall, subject to
           the provisions of Article 11, continue in effect until December 31, 2025. The Parties
           acknowledge and agree that TA Generation will not be allowed to burn Refined Coal at the
           Centralia Power Plant after December 31, 2025.

                                          ARTICLE 3. RISK OF LOSS

3.01       Title to the WCS, the Refined Coal and the Non-coal Slurry and all risk of loss to such shall
           remain with Owner at all times.

3.02 Contractor shall be responsible for delivering the Refined Coal from the Processing Plant to the
       Delivery Point. The Owner shall not be required to pay for any Refined Coal that is not Tendered
       to the Delivery Point.

                                     ARTICLE 4. PROPERTY DAMAGES

4.01        Contractor shall be responsible for all reasonable direct costs resulting from damage to Owner's
            equipment, including stationary equipment on the Site, if said equipment is damaged as a result of
            Contractor's actions or the actions of Contractor's agent(s), Affiliate(s) or contractor(s), except to
            the extent such damage is caused by the negligence or recklessness of Owner or Owner's
            agent(s), Affiliate(s), or contractor(s). Subject to the provisions of Section 7.03, Contractor shall
            pay Owner for such costs within thirty (30) days of receiving an invoice and supporting
            documentation from Owner.

4.02 Owner shall be responsible for all reasonable direct costs resulting from damage to Contractor's
       equipment, including stationary equipment on the Site, if said equipment is damaged as a result of
       Owner's actions or the actions of Owner's agent(s), affiliate(s) or contractor(s), except to the
       extent such damage is caused by the negligence or recklessness of Contractor or Contractor's
       agent(s), Affiliate(s), or contractor(s). Subject to the provisions of Article 7.03, Owner shall pay
       Contractor for such costs within thirty (30) days of receiving an invoice and supporting
       documentation from Contractor

                                           ARTICLE 5. EQUIPMENT

5.01        The Owner shall provide the equipment identified on Appendix D (the "Equipment ") to the
            Contractor for the purpose of Processing WCS and recovering Refined Coal.

5.02        The Owner will provide the Equipment free and clear of any and all liens, claims, orders and
            indebtedness.
                                                        -6-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 36 of 59


5.03       The Equipment will be provided to the Contractor for use on an as-is and where-is basis, without
           any compensation for any existing wear and tear, defects or other needed repairs.

5.04       At the expiration of the Term, the Contractor will return the Equipment to the Owner on an as-is
           and where-is basis, without any compensation for any then existing wear and tear, defects or
           other needed repairs. Neither Party has any obligation to maintain or repair the Equipment during
           the Term.

5.05       The Contractor may pledge the Equipment to the Contractor's lenders (the "Lenders "), and the
           Lenders shall have a first priority security interest in the Equipment and the right to take title to
           the Equipment and sell the Equipment without consent or notice to the Owner upon a default by
           the Contractor.

                                 ARTICLE 6. INVOICE ADJUSTMENTS

6.01        In accordance with Article 7 of the Processing Agreement, Contractor shall prepare calculations
            to support an invoice to Owner as set forth in Article 7 of the Processing Agreement for all WCS
            dredged or in any way recovered by Contractor for Processing, including any adjustments
            allowed in the Processing Agreement (the "Slurry Payment Calculation ").

6.02        In accordance with Article 9 of the Tendering Agreement, Contractor shall prepare calculations to
            support an invoice to Owner as set forth in Article 9 of the Tendering Agreement for all Refined
            Coal Tendered to Owner including any price adjustments allowed in the Tendering Agreement
            (but excluding any set-offs in any Period Invoice) (the "Refined Coal Payment Calculation ").

6.03        The Contractor shall submit an invoice, similar in form to Exhibit A herein attached, to Owner
            reflecting the Slurry Payment Calculation and the Refined Coal Payment Calculation prepared in
            Sections 6.01 and 6.02 and reflecting any adjustments pursuant to Section 6.05 through Section
            6.12 (the "Period Invoice "). The Period Invoices will require the Owner to pay to the Contractor
            the greater of the Refined Coal Payment Calculation or the Slurry Payment Calculation that
            corresponds to each Ton of Refined Coal Tendered for such Period Invoice. Contractor shall
            make all calculations and adjustments to the Period Invoice and submit such calculations with
            each invoice to Owner, in the manner of Exhibit A herein attached.

6.04        A Tracking Account will be established by Contractor to record and account for the cumulative
            difference in value that Owner has paid for WCS when the Slurry Payment Calculation is greater
            than the Refined Coal Payment Calculation for a Ton of Refined Coal in each Period Invoice. If
            the Slurry Payment Calculation is greater than the Refined Coal Payment Calculation for a Ton of
            Refined Coal in a Period Invoice, the adjustment to the Tracking Account will be the positive
            difference between the Slurry Payment Calculation and the Refined Coal Payment Calculation for
            such Ton of Refined Coal. Whereas, if the Refined Coal Payment Calculation is greater than the
            Slurry Payment Calculation, there is no adjustment to the Tracking Account.

6.05        An additional reserve of funds (the "Project Reserve ") shall be generated should WCS
            production exceed 1.4 million Tons of WCS per calendar year. The Period Invoice shall indicate
            the then current year-to-date production. The Project Reserve shall be paid by the Contractor to
            and be held by the Agent until disbursed in accordance with Section 6.08 of this Agreement
            unless the Contractor gives the Owner credit to a Period Invoice. The Bond Trustee shall have a
            first priority security interest in the Escrow Funds. The amount of the Project Reserve payment
            (or credit to Period Invoice) shall be determined by multiplying a unit cost per WCS Ton by the
            Processed Tons on an annual basis in excess of one million four hundred thousand (1,400,000)

                                                       -7-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 37 of 59



           Tons per year within the associated annual Tonnage ranges. The annual Tonnage ranges and unit
           costs are defined in the following table.

                                                                   Unit Cost Applied to WCS Tons
                        Annualized WCS Production Rate Range          within Production Range
                                   (Tons Per Year)                            ($ Per Ton)

                                    0 to 1,400,000                               $0.00
                                                                 $4.00 per Ton in excess of 1,400,001
                                1,400,001 to 1,600,000               (Tons per year), but less than
                                                                       1,600,000 (Tons per year)
                                                                 $3.00 per Ton in excess of 1,600,001
                                1,600,001 to 1,800,000               (Tons per year), but less than
                                                                       1,800,000 (Tons per year)
                                                                 $1.50 per Ton in excess of 1,800,001
                                1,800,001 and greater                       (Tons per year)


6.06       The Project Reserve unit costs shall not be escalated during the Term or any agreed extension.

6.07 When the remaining balance of the Bond Principal, together with redemption premium, if any,
      and accrued interest can be paid in full by using the balance of available funds including the
      balances of Debt Service Reserve Fund, Operating Reserve, Project Reserve and the current bond
      payment, and when the Bonds will allow for retirement prior to the end of term of the Bonds, the
      Bonds, subject to approval by the Parties, may be retired. Alternatively, when there are funds in
      the Project Reserve and subject to approval by the Parties, the Parties may instruct the Agent to
      disburse up to the balance of the Project Reserve to the Contractor to fund Bond Payments, and
      once the Bonds are paid in full, in equal shares to Contractor and Owner.

6.08        The Project Reserve may be distributed to Owner as a credit to the Period Invoice, up to the then
            current balance of the Tracking Account in lieu of depositing the Project Reserve with the Agent.
            If the Tracking Account has no balance or there is remaining Project Reserve following refunds
            of the Tracking Account, the Project Reserve will be held by the Agent as Escrow Funds under
            the Escrow Agreement for (a) the future payment of Bond Principal, (b) the reimbursement to
            Owner of a subsequent period's Tracking Account balance or, after the Bonds have been paid in
            full, (c) to be distributed to the Parties. The Tracking Account balance will be reduced by the
            amount of funds from any Project Reserve disbursed by the Agent to Owner for refund of a
            Tracking Account balance.

6.09        Owner shall direct Contractor to reduce the Period Invoice by the amount of royalties to be paid
            by Owner to BLM and ALCO. Contractor will also pay an overriding coal royalty in the amount
            of $1.25 per Refined Coal Ton to Owner (including any unpaid overriding coal royalty), to the
            extent of funds available therefor under the Indenture. A failure to pay such overriding coal
            royalty if funds for such purpose are not available under the Indenture shall not give rise to an
            Event of Default hereunder. Contractor shall not consent to any amendment to the Indenture or
            the Loan Agreement that materially adversely affects the rights of Owner under this Section 6.09.

6.10 Following Bond Redemption, to the extent that there is a balance in the Tracking Account on
       such date, funds remaining in the Project Reserve shall be disbursed to Owner and applied to the
       balance of the Tracking Account at that time.


MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 38 of 59



6.11        To the extent there is a remaining balance in the Project Reserve following the disbursement of
            funds in accordance with Section 6.10 above, the remaining balance will be distributed in equal
            shares to Contractor and Owner.

6.12        Following Bond Redemption, the Tracking Account and Project Reserve will not be utilized for
            the remainder of the Term or any agreed extension and Contractor shall pay (or give credit to)
            Owner an amount equal to 1/24 of the Bond Equivalent Payment as a credit to the Period Invoice.

6.13        The applicable adjustments in this Article 6 shall be applied to the Period Invoice each invoicing
            period. An annual true up shall be done at the end of each year and applied to the final Period
            Invoice of the year. Subject to approval by the Parties, additional invoice true ups may be done
            throughout the year prior to the annual true up.

                        ARTICLE 7. INVOICES, PAYMENTS, NETTING, AND SET OFF
7.01        Contractor will invoice Owner as prescribed in the Processing Agreement and the Tendering
            Agreement and make adjustments pursuant to Article 6 of this Agreement. Period Invoices to
            Owner shall be transmitted by Electronic Communication, as outlined in Article 13 below.

7.02        Contractor will invoice Owner on a semi-monthly basis, with one Period Invoice covering the
            first fifteen (15) days of a. calendar month and another Period Invoice covering the remaining
            days in the calendar month. Contractor shall clearly indicate Owner's applicable identification
            number on all invoices.

7.03        Owner shall pay Contractor net thirty (30) days from date of Contractor's Period Invoice. All
            claims for monies due or to become due from Contractor to Owner shall be subject to deduction
            or set-off by Owner by reason of any claim or counterclaim arising out of this Agreement or any
            other Project Agreement or transaction with Contractor. Any credit to Owner under the quality
            adjustment invoices may be applied to the next Period Invoice. For all Period Invoices, payment
            will be made via electronic means (i.e., ACH or Federal Reserve wire transfer of funds). The
            wire transfer of funds shall be sentto Contractor's bank as indicated in Article 13 hereof. Simple
            interest on any past due payment shall accrue from the date the payment was due and until the
            payment is made and shall be calculated at the greater of (a) two (2) percentage points over the
            then current U.S. prime rate as listed in the Money Rates section of The Wall Street Journal on
            the date the payment was due (or the next business day if payment was due on a weekend or
            holiday) and (b) the interest rate on the Contractor's Financing.

7.04        In the event a Party in good faith disputes part or all of an invoice issued under this Agreement,
            written notice of the disputed portion, with reasons for dispute, must be given to the other Party
            prior to the due date of the invoice and the undisputed portion shall be paid by the due date. If the
            disputed portion is determined to have been properly due and payable, simple interest on that
            portion in dispute and which has not been paid shall accrue from the date that portion was due
            and payable and until that portion is paid. If a disputed portion is paid and is later determined not
            to have been properly due and payable, simple interest will similarly be refunded from the date
            payment had been received and until that portion is refunded. Interest shall be calculated at two
            (2) percentage points over the then current U.S. prime rate as listed in the Money Rates section of
            The Wall Street Journal. All invoices will be final and not subject to further adjustments or
            correction unless objection to the accuracy thereof is made prior to the lapse of one (1) year after
            the date of the invoice.

7.05        Each Party reserves to itself all rights, set-offs, counterclaims, and other remedies and defenses to
            the extent not expressly disclaimed or waived herein which such Party has or may be entitled to
                                                       -9-
MJAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 39 of 59



           in law or equity, arising from or out of or in connection with any transactions under this
           Agreement.

7.06       If a Party fails to pay amounts under this Agreement within ten (10) days of the due dates stated
           in Section 7.03 above, unless such amount is the subject of a good-faith dispute as provided
           above, the aggrieved Party shall have the right to pursue all remedies under this Agreement, in
           law or equity.

                                  ARTICLE 8. INSURANCE REQUIREMENTS.

8.01       Contractor shall procure and maintain, at its own expense, appropriate insurance covering its and
           all of its subcontractors', agents' or employees' obligations under this Agreement, including the
           following minimum insurance coverage:

           a)           Workers' Compensation or equivalent insurance, to the full extent required in the
                        jurisdictions with a limit of no less than Two Million ($2,000,000) U.S. Dollars in which
                        the work is being performed and wherever the contracts of employment for Contractor's
                        employees are made or expressed to be made;

           b)           Employers' Liability Insurance (including Occupational Disease) in an amount of not less
                        than One Million ($1,000,000) U.S. Dollars;

            c)          Automobile Liability Insurance covering all motor vehicles owned, operated or licensed
                        by Contractor with a bodily injury, death and property damage limit of not less than Two
                        Million ($2,000,000) U.S. Dollars inclusive;

            d)          Comprehensive/Commercial General Liability Insurance with a bodily injury, death and
                        property damage limit of not less than Five Million ($5,000,000) U.S. Dollars inclusive
                        and including Owner and its personnel as additional insureds; and, without restricting the
                        generality of the foregoing, including extensions known as: Cross Liability; Blanket
                        Contractual; Products and Completed Operations; Personal Injury; Non-Owned
                        Automobile Liability; if Contractor/Tenant is a Canadian resident, Contingent
                        Employers' Liability; and if Contractor/Tenant is a United States resident, Company
                        Owners' and Contractors' Protective;

            e)          All Risk Property Insurance covering all risks of physical loss or damage to property of
                        every description owned by Contractor or for which Contractor is legally liable or
                        responsible, for an amount not less than the replacement value of such property, and
                        providing a waiver of subrogation against Owner and all Persons with whom Owner may
                        be participating; and,

            f)          Environmental and Pollution Control Insurance of not less than Ten Million
                        ($10,000,000) U.S. Dollars.

8.02        Notwithstanding the foregoing, if any of the aforementioned insurance coverage is maintained on
            a "claims made" basis, such coverage shall be extended to cover claims made during the three (3)
            years beyond the Term.

8.03        Each insurance policy required to be maintained by a Party in accordance with the terms hereof
            shall be primary and shall apply to any loss or claim before any contribution of the insurance of
            the other Party is applicable, and shall require the carrier of such policy to provide at least thirty

                                                          - 10 -
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 40 of 59



           (30) days' prior written notice to the other Party of any material change or refusal to renew such
           policy or termination or cancellation thereof.

8.04       The Parties shall duly and punctually pay all premiums payable by them in connection with
           complying with their respective insurance obligations hereunder. Upon request, either Party shall
           provide to the other Party from time to time a certificate of insurance evidencing the insurance
           coverage required to be in place pursuant to the terms hereof.

8.05       Notwithstanding anything contained herein, each of the Contractor and the Owner shall obtain
           and keep in force in connection with the Contractor's facilities and the Owner's facilities,
           respectively, such other insurance as may be required by Applicable Laws from time to time.

8.06 WASHINGTON WAIVER. FOR SERVICES PERFORMED IN THE STATE OF
      WASHINGTON AND, TO THE EXTENT APPLICABLE, EACH PARTY
      SPECIFICALLY AND EXPRESSLY WAIVES ANY IMMUNITY UNDER INDUSTRIAL
      INSURANCE, TITLE 51, RCW, AND ACKNOWLEDGES THAT THIS WAIVER WAS
      MUTUALLY NEGOTIATED BY THE PARTIES.

8.07       Other Project Agreements may also state insurance requirements, but the Parties intend that all
           references to insurance requirements are the same and not duplicative of each other.

                                      ARTICLE 9. FORCE MAJEURE

9.01        Subject to the other provisions of this Article 9, the term "Force Majeure" as used herein and in
            all the Project Agreements shall mean an act, condition, or event that is not reasonably within the
            control and not a result of the fault of the Party claiming Force Majeure, including without
            limitation, acts of God; acts of the public enemy; insurrections; riots; labor disputes; boycotts;
            unusual geologic conditions; fires; explosions; floods; embargoes; acts of judicial or military
            authorities; acts of governmental authorities; inability to obtain, maintain, renew or operate under
            necessary permits, licenses, and governmental or third-party approvals after applying for same
            using their reasonable commercial efforts; or other such similar acts, conditions, or events which
            prevent the dredging, producing, processing, and/or loading of WCS by Contractor, or the
            receiving, transporting, and/or unloading of Refined Coal or Non-coal Slurry by the Parties.
            Force Majeure includes the failure of a Party's contractors to furnish labor, services, materials or
            equipment in accordance with contractual obligations but solely to the extent such failure is itself
            due to Force Majeure as herein defined.

9.02        If, because of Force Majeure, either Party is unable to perform any of its obligations under this
            Agreement (other than the obligation of a Party to pay money), and if such Party shall promptly
            give to the other Party written notice of such Force Majeure, then the obligation of the Party
            giving such notice shall be excused, but only to the extent made necessary by such Force Majeure
            and during its continuance; provided, the Party giving such notice shall use good faith efforts to
            eliminate such Force Majeure and/or minimize its effects or impacts to the other Party, insofar as
            reasonably possible, with a minimum of delay. Should a situation of Force Majeure which
            materially affects Contractor's or Owner's ability to perform its obligations hereunder exceed two
            hundred seventy (270) consecutive days in duration, the Party not affected by the Force Majeure
            event may, at its option, terminate the Project Agreements in whole or in part and if terminated by
            Owner, Owner shall make the Termination Payment to Contractor in Appendix A. Upon such
            payment in full, neither Party shall have any further obligation to the other Party; however, each
            Party shall be obligated to make any payments which had become due and payable prior to such
            termination. The affected Party shall provide suitable proof to the other Party to substantiate any
            claim made under this Article 9.
                                                       -11-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 41 of 59



9.03 Both Parties agree significant capital expenditures and settlement of strikes and lockouts shall be
       entirely within the discretion of the Party having the difficulty. The above requirement that any
       Force Majeure shall be remedied with all reasonable dispatch shall not require significant capital
       expenditure or settlement of strikes and lockouts by acceding to the demands of the opposing
       party, when such course is inadvisable in the discretion of the Party having difficulty. Further,
       said requirement shall not obligate Contractor to obtain WCS from a source other than the Site
       nor shall it obligate Owner to Receive Refined Coal at a destination or facility other than the
       Delivery Point.

9.04       The following shall not constitute events of Force Majeure: Owner's or Contractor's ability to
           Process WCS or purchase Refined Coal at a more advantageous price, Owner's inability to
           economically store Refined Coal or Non-coal Slurry Tendered hereunder, the change in the
           regulatory or other laws, changes in the costs of Processing or other related costs, and scheduled
           or routine maintenance or repairs.

9.05       The Parties recognize that legislative, regulatory, administrative or other governmental bodies or
           the courts may impose new laws or amend existing laws or change the interpretation or
           application of existing laws that may:

            a)          make it necessary for Contractor to make material additional capital or operating
                        expenditures to produce, Process, prepare or load WCS to be Processed hereunder, or

            b)          prevent or delay Contractor from dredging the WCS, or delivering the Refined Coal or
                        Non-coal Slurry as set forth in this Agreement.

9.06 In such cases as stated in Section 9.05 that involve cumulative annual costs of $20,000 or more,
        Contractor shall give written notice to Owner, and Owner and Contractor shall consider what
        steps can be taken by the Parties in the dredging, handling, Processing and transportation of WCS
        in order to accommodate such changes prior to Owner adjusting the WCS Base Price to reflect
        such increased costs according to Article 6.06 of the Processing Agreement.

                 ARTICLE 10. RECORDS, AUDITS, ACCESS, STEERING COMMITTEE

10.01 Contractor shall maintain books and records relating to the Processing of WCS and Tendering of
      Refined Coal under this Agreement for a period of not less than three (3) years after the end of
      each calendar year for all invoiced quantities and supporting documentation during such calendar
      year. The Parties shall maintain books and records relating to the Tracking Account and Project
      Reserve for the duration of this Agreement.

10.02 Upon reasonable notice and during normal business hours, a Party and/or its independent auditors
      shall have the right at its sole cost to inspect the other Party's books and records relating to all
      provisions of this Agreement which include, without limitation, Refined Coal quality, quantity
      shipped, and price or invoice adjustments or as may be necessary to satisfy inquiries from
      governmental or regulatory agencies, but only to the extent necessary to verify the accuracy of
      any statement, charges or computations made pursuant to this Agreement. A Party shall make a
      reasonable effort to facilitate the other Party's inspection of such records in its possession.

10.03 Contractor shall form a "Steering Committee" including delegates from both Contractor and
       Owner for the purpose of managing the safe and efficient activities at the Site. Steering
       Committee meetings will be scheduled no less than once every three (3) months and will cover
       the detailed actual financial results and future plan for dredge, Processing Plant and Refined Coal
       production and operations. The Steering Committee will also focus on actions required by the
                                                        -12-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 42 of 59



           Contractor and/or Owner to optimize the Processing of WCS, maximize Refined Coal yield and
           production and minimize operational costs of both Contractor and Owner.



                         ARTICLE 11. DEFAULT, REMEDIES, AND TERMINATION

11.01 The provisions set forth in this Section 11.01 shall apply to the non-defaulting Party's remedies
           for the defaulting Party's failure to perform.

           a)           As an alternative to the non-exclusive remedies below, if the Parties mutually agree in
                        writing, the non-performing Party may schedule Tenders or payment of Invoices, as the
                        case may be, pursuant to such terms as the Parties may agree upon in order to discharge
                        some or the entire obligation to pay damages.

           b)           Unless otherwise excused by the provisions of this Agreement (e.g., Force Majeure, etc.),
                        the non-breaching Party shall be entitled to recovery of direct damages and other
                        available remedies from and against the breaching Party, excluding however in all cases
                        any recovery for consequential, exemplary and punitive damages.

           c)           Owner and Contractor shall be subject to commercially reasonable obligations to mitigate
                        any damages hereunder.

11.02 The occurrence of any of the following shall constitute an "Event of Default" and shall entitle the
           non-defaulting Party to terminate the Agreement if the Event of Default is not remedied within
           the prescribed period of time or to exercise and avail itself of any and all other remedies
           applicable in law or equity, excluding however in all cases any recovery for consequential,
           exemplary and punitive damages:

            a)          Failure by either Party to pay any amounts due and such failure is not cured within thirty
                        (30) days of written notice from the non-defaulting Party to the defaulting Party.

            b)          Either Party fails to perform any material contractual obligation under this Agreement,
                        the Tendering Agreement or the Processing Agreement, and such failure is not cured
                        within ten (10) Business Days of receiving written notice thereof from the other Party;
                        provided that if it shall be impracticable or impossible to remedy such failure within such
                        ten (10) Business Day period, the cure period shall be extended for an additional ten (10)
                        Business Day period to remedy such failure subject to the condition that during the
                        additional period, the non-performing Party shall be diligently pursuing a remedy for the
                        failure.

            c)          Either Party (i) makes any general assignment or any general arrangement for the benefit
                        of creditors, (ii) files a petition or otherwise commences, authorizes or acquiesces in the
                        commencement of a proceeding or cause of action under any bankruptcy or similar law
                        for the protection of creditors or has such a petition involuntarily filed against it and such
                        petition is not withdrawn or dismissed within thirty (30) days after such filing, (iii)
                        otherwise becomes bankrupt or insolvent, or (iv) is unable to pay its debts as they fall due
                        or, if able, fails to do so.

            d)          The Guarantor (i) makes any general assignment or any general arrangement for the
                        benefit of creditors, (ii) files a petition or otherwise commences, authorizes or acquiesces
                        in the commencement of a proceeding or cause of action under any bankruptcy or similar

                                                           - 13 -
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 43 of 59


                        law for the protection of creditors or has such a petition involuntarily filed against it and
                        such petition is not withdrawn or dismissed within thirty (30) days after such filing, (iii)
                        otherwise becomes bankrupt or insolvent, or (iv) is unable to pay its debts as they fall due
                        or, if able, fails to do so.

           e)           Any representation or warranty made by either Party under the Project Agreements is
                        false or untrue.


11.03 Owner may, in its sole discretion, terminate the Project Agreements in whole or in part, at any
       time prior to the end of the Term in the event the Centralia Power Plant actually stops operations
       upon at least ninety (90) days' written notice to Contractor ( "Termination Notice "). The Project
       Agreements shall only terminate upon both payment of (a) a one-time variable amount payment
       to Contractor as calculated in accordance with Appendix A and referred to therein as the
       Termination Payment, and (b) the amount calculated in accordance with Appendix B. Upon the
       effective date of such Termination Notice, Contractor shall accordingly stop Processing of the
       WCS and Tendering of the Refined Coal and shall cause any of its suppliers or subcontractors to
       cease such work. If Bonds are outstanding as of the effective date of the Termination Notice, the
       Contractor shall pay the Termination Payment to the Bond Trustee. Except as contemplated by
       the Termination Payment and the payments pursuant to Appendix B, Contractor shall not be paid
       for anticipated profits or any other amounts in respect of services performed or goods delivered
       after the date of termination set forth in the Termination Notice, nor for any costs incurred by
       Contractor or Contractor's suppliers or subcontractors after such date.

11.04 At any time prior to the end of the Term, the Project Agreements shall terminate in the event
      Owner and Contractor mutually agree that there does not exist sufficient WCS to be Processed in
      an economical manner (cost to Process is greater than the WCS Base Price) at a mutually agreed
      termination date. If the Contractor has Processed less than 18 million tons of WCS, the Owner
      shall pay the Termination Payment determined in accordance with Appendix A. If the Contractor
      has Processed 18 million or more tons of WCS, the Owner shall not be required to make any
      Termination Payment, but the Project Reserve and other matters shall be addressed in Appendix
      C. The Project Agreements and the Guarantee shall terminate on such date (provided that all
      applicable payments are made, if any) and Contractor shall accordingly stop Processing of the
      WCS and Tendering of the Refined Coal and shall cause any of its suppliers or subcontractors to
      cease such work on such date. If Bonds are outstanding as of the effective date of termination,
      the Contractor shall pay the Termination Payment to the Bond Trustee. Except as contemplated
      hereby, Contractor shall not be paid for anticipated profits or any other amounts in respect of
      future services performed or goods delivered after the agreed date of termination, nor for any
      costs incurred by Contractor or Contractor's suppliers or subcontractors after such date. Prior to
      the Project Agreements terminating in accordance with this Section 11.04, the Contractor shall, at
      Contractor's own expense, engage an independent third party to verify there is insufficient WCS
      to be Processed in an economic manner.

11.05 Owner shall have the right to terminate the Project Agreements at any time after December 31,
       2020 if the Tracking Account has a balance of $20 million or more and there is no additional
       Refined Coal that can be Tendered at a price per ton less than the total delivered cost of PRB coal
       made up of the addition of (a) the following year's "PRB 8400" forecast price of 8400 BTU/15
       coal in the Powder River Basin published by ICAP United, Inc. or equivalent index and (b) rail
       transportation costs to deliver PRB coal to the Site. The Parties shall negotiate in good faith as to
       the estimated cost to Tender Refined Coal, based on the drilling samples prepared by Contractor
       and corresponding yield estimates of such samples, but if the Parties cannot agree on the
       estimated yield, the Parties shall engage a mutually acceptable independent third party to
                                                           -14-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 44 of 59



           determine the same. Owner may not terminate the Project Agreements prior to December 31,
           2020, pursuant to this Section 11.05, and shall have a continuing obligation to pay the
           Termination Payment to Contractor if the Owner terminates the Project Agreements in
           accordance with this Section 11.05. If Bonds are outstanding as of the effective date of such
           termination Contractor shall pay the Termination Payment to the Bond Trustee. No further
           payments shall be required to be made by the Owner under the Project Agreements and the
           Guarantee shall be terminated. Except as contemplated by the Termination Payment, Contractor
           shall not be paid for anticipated profits or any other amounts in respect of future services
           performed or goods delivered after the agreed date of termination, nor for any costs incurred by
           Contractor or Contractor's suppliers or subcontractors after such date.

11.06 If the Leased Premises (or land subject to easement) become subject to expropriation or
      condemnation under Article 18 of the Ground Lease, Owner shall pay the Termination Payment
      in accordance with Appendix A and the amount calculated in accordance with Appendix B to
      Contractor (or portion thereof if a partial expropriation). Except as contemplated by the
      Termination Payment and the payments pursuant to Appendix B, Contractor shall not be paid for
      anticipated profits or any other amounts in respect of services performed or goods delivered after
      the relevant date of termination, nor for any costs incurred by Contractor or Contractor's
      suppliers or subcontractors after such date.

11.07 If Owner fails to make Period Invoices or payments for Refined Coal when due and in accordance
      with Article 11.02(a) in such an amount that (i) amounts available under the Guarantee
      Agreement plus (ii) amounts on deposit in the Debt Service Reserve Fund, plus (iii) amounts on
      deposit in the Bond Fund become equal to or less than the sum of (x) the then outstanding Bond
      Principal, plus (y) accrued and unpaid interest due on the Bonds, plus (z) an amount equal to 80
      days of interest on the Bonds, then the Owner shall pay the Termination Payment in accordance
      with Appendix A, unless such non-payment is otherwise excused by the provisions of this
      Agreement, such as Force Majeure, or the occurrence of an Event of Default under 11.02 by
      Contractor (as "Defaulting Party").

11.08 If an Event of Default set forth in 11.02(d) has occurred the Owner shall pay the Termination
      Payment to the Bond Trustee.

11.09 The provisions of Articles 15, 16, 18, 19 and 20 shall continue in full force and effect following
       any expiration or termination of this Agreement.

                                ARTICLE 12. DISPUTE RESOLUTION

12.01 Any dispute, controversy or claim (a "Dispute ") arising out of this Agreement or any of the
      Project Agreements that cannot be resolved by the Steering Committee at the operating level shall
      be resolved according to this Article 12.

12.02 Upon written request by either Party, each Party shall promptly refer the Dispute to the
      Contractor's General Manager and Owner's Mine Manager or other representatives from each
      Party with authority to resolve the Dispute (the "Senior Representatives "). The Senior
      Representatives shall promptly meet and attempt, in good faith and with reasonable diligence, to
      resolve the Dispute.

12.03 If the Senior Representatives have not resolved the Dispute within ten (10) Business Days, then
      either Party may, upon notice to the other Party, submit the Dispute to binding arbitration as
      follows:

                                                    - 15 -
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 45 of 59



           a)           Any Dispute arising out of or in connection with, or relating to, this Agreement, or the
                        performance, breach, termination or validity thereof, shall be finally settled by
                        arbitration. Any Party to the Dispute may initiate arbitration within a reasonable time
                        after any such dispute, controversy or claim has arisen, by delivering a written demand
                        for arbitration upon the other Party or Parties to the Dispute. The arbitration shall be
                        administered by the American Arbitration Association. The arbitration shall take place in
                        Centralia, Washington unless otherwise agreed to by the Parties.

           b)           The arbitration shall be conducted by a single arbitrator qualified by experience and
                        training and having no financial or personal interest in the outcome of the arbitration. The
                        arbitrator shall be appointed jointly by agreement of the Parties to the Dispute. In the
                        event the Parties to the Dispute are unable to agree on the appointment of the arbitrator
                        within ten (10) days after notice of a demand for arbitration is given by either Party to the
                        Dispute, then any Party to the Dispute shall be free to apply to the Courts of Washington
                        for an order appointing the arbitrator. Absent agreement or an award in the arbitration to
                        the contrary, the arbitration fees and expenses shall be paid by the parties to the Dispute
                        jointly.

           c)           Upon the arbitrator's appointment, the arbitrator shall determine the appointed time and
                        date for the hearing of the Dispute; and prescribing a schedule for all necessary pre-
                        hearing steps and procedures, including the exchange of statements of position,
                        documents, expert reports and discoveries, if the arbitrator deems such necessary,
                        together with such additional rules and procedures which the arbitrator in his or her
                        discretion deems to be desirable for the conduct of the arbitration.

            d)          Prior to the end of the arbitration and before the arbitrator issues any decision on the
                        merits of the Dispute (whether proposed or partial), each Party to the Dispute shall by a
                        date certain established by the arbitrator submit a proposed arbitration award. The
                        arbitrator shall be required to adopt in full the proposed arbitration award of one of the
                        Parties to the Dispute and the arbitration award selected shall be final and binding on the
                        Parties to the Dispute and there shall be no appeal on any question of fact or law or of
                        mixed fact and law by either Party to the Dispute from the decision of the arbitrator.

            e)          The arbitrator shall only have authority to award monetary damages. The arbitrator shall
                        not have any authority to order specific performance, injunctions and other equitable
                        remedies. Every award of the arbitrator made pursuant hereto shall be final and binding
                        upon the Parties and there shall be no appeal therefrom.

            f)          The arbitral award shall be in writing, stating the reasons for the award and be final and
                        binding on the Parties to the Dispute with no rights of appeal. The award may include an
                        award of costs, including reasonable legal fees and disbursements and fees and expenses
                        of the arbitrator. Judgment upon the award may be entered by any court having
                        jurisdiction thereof or having jurisdiction over the relevant Party or its assets.

            g)          All notices and all other documents required or permitted by this Article to be given by
                        the Parties to the Dispute or one of them to the arbitrator shall be given in accordance
                        with the arbitrator's instructions.

            h)          Notwithstanding Section 12.03(a), if the Dispute involves a matter that will have a
                        financial impact of One Million ($1,000,000) U.S. Dollars or more upon a Party, such
                        matter may, at the election of either Party, be brought before a court having jurisdiction
                        thereof or having jurisdiction over the relevant Party. Where a disagreement arises
                                                           - 16-
M1AMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 46 of 59


                        concerning whether a Dispute satisfies the One Million ($1,000,000) U.S. Dollar
                        threshold, such matter will be referred to such court for resolution. In order to avoid
                        duplicate litigation and arbitration, either Party must bring the Dispute before a court
                        having competent jurisdiction within thirty (30) days of the date of original submission of
                        the Dispute to binding arbitration or lose the right to subsequently bring the Dispute
                        before a court. The Parties have agreed to binding arbitration as an exclusive means of
                        resolving Disputes unless such court filing is made within this thirty (30) day time period.
                        No ruling of the arbitrator hereunder shall be subject to appeal or further judicial review,
                        except for enforcement proceedings.

12.04 Notwithstanding any Disputes arising out of this Agreement, or any activities being conducted
       pursuant to this Article 12, Contractor and Owner shall diligently proceed with performance of
       this Agreement.

                         ARTICLE 13. NOTICES, CORRESPONDENCE, ADDRESSES

13.01 Except as expressly provided otherwise, any notice or other correspondence required or permitted
      hereunder or any of the Project Agreements shall be in writing and sent, with all necessary
      charges fully prepaid: (a) by local courier or personal delivery to the Party; (b) by reputable
      national overnight express mail service (e.g. Fed-Ex, UPS, Airborne Express); or (c) by
      Electronic Communication promptly followed with a hard copy sent by other means for notices
      hereunder. All notices shall be deemed effective and properly delivered the earlier of: (a) actual
      receipt by the Party for whom it is intended; or (b) if by local courier or personal delivery, on the
      date of delivery to the Party or its offices; (c) if by overnight express mail service, one business
      day after timely entrustment to the overnight service; or (d) if by Electronic Communication,
      upon confirmation of completed transmission by Electronic Communication to the correct and
      current phone number or address; provided however, that foregoing times/days sent or delivered
      are presumed to be during normal business hours, and, if not, then it shall be deemed properly
      sent or delivered on the next business day (except for Electronic Communication of quality
      analysis, which, for the purposes of Sections 6.01 and 7.01 of the Tendering Agreement, is
      deemed received on the date and time indicated for confirmation of successfully completed
      transmission). All notices, invoices, payments and other communications to the Parties shall be
      addressed respectively as follows:

            IF TO CONTRACTOR:

            Contract Notifications

            Coalview Centralia, LLC
            2525 Ponce de Leon Boulevard
            Suite 300
            Coral Gables, FL 33134
            Attn: David Henry
            Email: dhenry@coalview.com
            Telephone (913) 469-1112
            Fax: (913) 469-1119

            Billing and Payment
            Bank:
            ABA Number:
            Account Number:
            Account Name:
                                                            17-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 47 of 59


            For further credit to:

            IF TO OWNER:

            Contract Notifications
            Manager, Supply Chain Management
            TransAlta Centralia Mining LLC
            913 Big Hanaford Road
            Centralia, WA 98531
            Telephone: 360-330-8106
            Fax: 360-330-8191

            With Copy To:
            Mine Manager
            TransAlta Centralia Mining LLC
            913 Big Hanaford Road
            Centralia, WA 98531
            Telephone: 360-807-8148
            Fax: 360-330-8168

            Treasurer
            TransAlta Corporation
            Box 1900, Station M
            110-12th Avenue S.W.
            Calgary, AB TZP2M 1
            Telephone: 403-267-7222
            Fax: 403-267-7177

            Invoices
            Email to: apinvoice@transalta.com
            Accounts Payable
            TransAlta Centralia Generation LLC
            913 Big Hanaford Road
            Centralia, WA 98531
            Telephone: 360-807-8030
            Fax: 360-330-8199

            Lab Sample
            Coal & By-Products QC Specialist
            TransAlta Centralia Generation LLC
            913 Big Hanaford Road
            Centralia, WA 98531
            Telephone: 360-330-8242

            Quality Analysis (by E-mail)
            Dan Thomas at email: dan_thomas@transalta.com
            Lisa Underhill at email: lisa_underhill@transalta.com
            Will Greenough at email: will_greenough@transalta.com
            Jim Taylor at email: jim_taylor@transalta.com
            Cody Duncan at email: cody_duncan@transalta.com



                                                  - 18 -
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 48 of 59


           For notification of Non-Conforming Refined Coal Delivery to Owner during non - business
           hours/days, Contractor shall email or call the following:
           Will Greenough at email: will_greenough@transalta.com
           Phone: 360-508-0456 (cell)
           Dan Thomas at email: dan_thomas@transalta.com
           Phone: 360-508-0990 (cell)

           The above addresses may be changed upon written notice in the manner provided above, and no
           amendment of this Agreement shall be required under this Article 13 for a change of address or a
           Party's name change. All proper notices sent pursuant to this Agreement shall be effective for all
           other Project Agreements.

                                     ARTICLE 14. COOPERATION

14.01 Subject to the other provisions and limitations of this Agreement, each Party agrees to take such
      further action that may be commercially reasonable to perform hereunder and to effectuate the
      purposes and intent of this Agreement and the Project Agreements.

   ARTICLE 15. WARRANTY, LIMITATION ON LIABILITY, DUTY TO MITIGATE, AND
                                            INDEMNIFICATION

15.01 IT IS EXPRESSLY AGREED THAT CONTRACTOR MAKES NO WARRANTY
           EXPRESSED OR IMPLIED AS TO THE QUALITY, MERCHANTABILITY OR FITNESS
           FOR A PARTICULAR PURPOSE OF THE REFINED COAL TO BE DELIVERED OR AS TO
           THE RESULTS TO BE OBTAINED FROM THE USE OF SUCH REFINED COAL. IN NO
           EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
           CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, HOWEVER AND
           WHEREVER ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT.
           NOTHING IN THIS ARTICLE SHALL BE CONSTRUED AS LIMITING A PARTY'S
           RIGHT, SUBJECT TO THE TERMS OF THIS AGREEMENT, TO SEEK DIRECT, NON-
           CONSEQUENTIAL DAMAGES FOR THE OTHER PARTY'S BREACH OF ANY OF ITS
           OBLIGATIONS HEREUNDER.

15.02 Each Party agrees it has a duty to act in a commercially reasonable fashion and to mitigate
      damages and covenants that it will use commercially reasonable efforts to minimize any damages
      it may incur as a result of the other Party's performance or non-performance of this Agreement
      and to minimize any damages it may cause as a result of its performance or non-performance of
      this Agreement.

15.03 Each Party shall indemnify, defend, and hold the other Party harmless from and against any and
       all claims arising out of or resulting from the willful acts or negligence of such Party, its agent(s),
       contractor(s), and employees. Notwithstanding the foregoing, if any claim shall arise from the
       joint or concurrent negligence of both Parties, then with respect to such claim each Party shall be
       liable for its own litigation costs and attorney fees and shall pay that portion of any judgment in
       accordance with the percentage of liability attributable to its willful or negligent actions or
       inactions as adjudicated by a court or tribunal of competent jurisdiction.

15.04 Owner shall retain any liability for environmental or other legal issues relating to the WCS, the
      Refined Coal and the Non-coal Slurry and shall indemnify and hold harmless Contractor from the
      same, provided that in no event shall the Owner have liability for or indemnify Contractor for
      environmental or other issues relating to the WCS if such liability arises out of or in connection

                                                     - 19 -
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 49 of 59



           with any negligence, willful misconduct or non-compliance with applicable laws on the part of
           Contractor or for those whom at law it is legally responsible for.

                                ARTICLE 16. LIMITATION ON WAIVER

16.01 The failure of either Party hereto on any one or more occasions to exercise any right or remedy
           shall not be construed as a waiver by such Party of said right, and no waiver by either Party of
           any one or more defaults of the other Party in the performance of this Agreement shall operate or
           be construed as a waiver of any future default, or defaults, whether of a like or different character.

                               ARTICLE 17. INTENTIONALLY DELETED

                               ARTICLE 18. ENTIRETY, AMENDMENTS

18.01 This Agreement and the Project Agreements constitute the entire agreement of the Parties relating
           to the subject matter hereof and supersedes and cancels all previous negotiations, commitments,
           representations, agreements, understandings and dealings between the Parties with respect to the
           subject matter hereof. This Agreement may not be amended except in a written instrument
           making reference hereto signed by both of the Parties. As a further covenant, Contractor agrees
           that none of the Contractor's Agreements may be amended without the written consent of the
           Owner, such consent not to be unreasonably withheld.

                        ARTICLE 19. SUCCESSORS AND PERMITTED ASSIGNS

19.01 This Agreement shall inure to the benefit of and be binding upon the Parties hereto and their
            respective successors and permitted assigns; provided, however, this Agreement may not be
            assigned by either Party without the prior written consent of the other Party, which consent shall
            not be unreasonably withheld, conditioned, or delayed. Owner consents to the assignment of this
            Agreement and the Project Agreements to the Bond Trustee in accordance with the terms and
            conditions of the Consent to Collateral Assignment of Project Agreements between Owner and
            the Bond Trustee. The Parties acknowledge and agree that Contractor may subcontract dredging,
            and other activities to a third party and provide notice of same to Owner. Contractor shall only
            request consent to any assignment to a third party entity if it is demonstrable that such proposed
            assignee has proven creditworthiness and demonstrated operational competency. No assignment
            of this Agreement is permissible without the contemporaneous assignment to the same entity of
            all Project Agreements.

                                    ARTICLE 20. GOVERNING LAWS

20.01 This Agreement shall be governed by and construed in accordance with the laws in the State of
            New York.

                                     ARTICLE 21. INTERPRETATION

21.01 The Parties acknowledge that each Party and its counsel have reviewed this Agreement and that
            the rule of construction to the effect that any ambiguities are to be resolved against the drafting
            Party shall not be employed in the interpretation of this Agreement.

                                        [signatures appear on the following page]




                                                       -20-
MIAMI 955516 v24 (2K)
      Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 50 of 59




        IN WITNESS WHEREOF, the Parties have executed this Agreement by their respective, duly
authorized representatives effective as of the date first written above.


COALVIEW CENTRALIA, LLC                    TRANSALTA CENTRALIA MINING LLC
                                           by; TECWA Fuel, Inc., its sole member


By:                                        By:


Title:                      'f       ta    Title:


Date:                   v        3         Date:




                                           Title:


                                           Date:




                                            -21-
MIAMI 955516 v24 (2K)
             Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 51 of 59



        IN WITNESS WHEREOF, the Parties have executed this Agreement by their respective, duly
authorized representatives effective as of the date first written above.



COALVIEW CENTRALIA, LLC                    TRANSALTA CENTRALIA MINING LLC
                                           by: TECWA Fuel, Inc., its sole member


By:                                        By:
                                                     IL1tE'/
                                                                   9.          EH

Title:                                     Title:                         lz


Date:                                      Date:           c- L 15Ito t3


                                           By:        l{ 1/l
                                                       ~       ~



                                                                          TT—

                                           Title: (2PoR TC                          T7c Y



                                           Date:           ' EC    (   Sl Zb 1 s




                                            - 21 -
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 52 of 59



                                                                                 EXHIBIT A
                                                                         INVOICE EXAMPLE


                                     CoalView Centralia, LLC
                         Semi-Monthly Invoice (15th and Last Day of Month)
                                                            Forthe Period                 I                                          I       6/1/2014            Itol       6/15/2014
                                                      YTD               Current Period                                                         YTD                      Current Period
         Total Slurry Tons Removed                     769,201                   69,205   I            Tons of Recovered Coal                    162,040                         14,299
            Elapsed Number of Days                            166                                                Recovery Rate,                   21.07%                         20.66%
             Estimated Annual Tons                    1,691,315


                              Current Slurry Price per Ton                          9.161                                 Current Recovered Coal Price                  $         42.75


                                  Basis for Slurry Surcharge            $    633,917.80   I                    Current Coal Charge       @ 8,400 Btu /      LB      I   $    611,282.25


                    Total Equivalent Tons at 8,400 BTU/Ib           I            15,691                    Current Btu Content                       9,218
                                                                                                            Minumum Btu Rate                         8,400
                    Effective Rate per ton at 8,400 BTU/lb          I   $         40.40   I                Heat Content Factor               109.74%
                                                                                                      Heat Content Bonus Value                                          $     59,538.89


                                                                                                 Total Recovered Coal Value                                             $    670,821.14


                                                                                                 Slurry Charge Excess   & Tracking Account Adder:
                                                                                                 Add excess of Slurry Payment Calculation over
                                                                                                 Refined Coal Payment Calculation if any; and if no
                                                                                                 excess, ignore Slurry Payment Calculation                              $           -

                                                                                                                       Total Period Gross Amount Duel               Is       670,821.14




                                              Less:                         Royalties Due                     Rate:                          Amount


                                                                                BLM                                       0.3874%        $      2,598.76.
                                                                               ALCO*                                      1.2165%        $
                                                                                TCM               $                          1.25        5     17,873.75
                                                                                                                                         $     20,472.51            I   $    (20,472.51)
                                              * ALCO Royalty payments due starting 1/1/2018

                                                                        Portion of Annual Rent                                                                      Is           (50.00)


                                                                                   Net Period Invoice Amount Due Coalview Centralia, LLC                                $    650,298.63


                                                                        Supporting Daily Weight Records and Required Lab Test Reports are Attached


                                                                                                                Current YTD Estimate
Tracking Account Estimate Based on Projected Annual Tons:                                                 YTD Estimate                         Prior
                  Less than @ $0.00'.          0                            1,400,000             $                            -         $              -
                    Between   @   $4.00           1,400,001                 1,600,000                                  800,000.00             800,000.00
                    Between   @   $3,00',         1,600,001                 1,800,000                                  273,946.36             231,049.36
                Greater than @ $1.50              1,800,001                                                                    -                        -
                                          Total Current Estimated Deposit to Reserve              $                   1,073,946.36       $   1,031,049.36




                                                                                        -22-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 53 of 59


                                               APPENDIX A
                                        TERMINATION PAYMENT
In the event Owner terminates this Agreement in accordance with Sections 9.02, 11.03, 11.04, 11.05 and
11.06, the following settlement activities shall occur:

(a) Owner shall pay all outstanding Period Invoices due Contractor from Owner according to Project
     Agreement provisions.

(b) If Bonds have not been paid in full, then Owner shall pay an amount in accordance with the
      following:

      i. The lesser of the appropriate "Principal Component" amount set forth in Appendix A-II or the
         actual amount of the outstanding Bonds at the date of termination to Contractor, if any (provided,
         however, that if Owner fails to make Period Invoices or payments for Refined Coal when due and
         such failure leads to a non-payment of principal on the Bonds when due, the "Principal
         Component" set forth in Appendix A-II shall not be reduced from the amount corresponding to
         the date of the missed Period Invoice until such invoice has been furnished by Owner or
         Guarantor);

     ii. plus the pro rata portion of the Maximum Accrued Interest Component set forth in Appendix A-II
           corresponding to the period from the February 1 or August 1 immediately preceding the date of
           termination of this Agreement through the date on which the Termination Payment is made
           (assuming a 360-day year comprised of twelve 30-day months), unless the Agreement is
           terminated due to an Event of Force Majeure declared by the Contractor;

    iii. minus any amount in the Bond Fund established under the Indenture;

     iv. minus the amount on deposit in the Debt Service Reserve Fund;

      v. minus the amount on deposit in the Operating Reserve Fund;

     vi. minus the amount on deposit in the Repair and Replacement Fund; and

    vii. minus the amount of the Project Reserve held by Agent (which amount of the Project Reserve
         shall be paid to the Contractor who shall pay such Project Reserve amount to the Bond Trustee to
         the extent necessary to redeem all then outstanding Bonds);

       and if the resulting amount, after making the calculation in i through vii above, is a: (A) positive
       number, then Owner will pay such amount to Contractor in full within thirty (30) days of the
       effective date (the "Termination Payment "), or (B) a negative number, then no further payment
       shall be due from Owner to Contractor. If Owner pays Contractor the amount to Contractor set out
       in (A), then Contractor shall pay such amount to the Bond Trustee. .

(c) After the payment of the amounts, if any, in (a) and (b) above, then all remaining funds in the Project
     Reserve shall be applied first to Owner's Tracking Account if balance exists (and paid to Owner) and
     secondly, shall be split evenly (50%/50%) between Contractor and Owner.

(d) Owner's Tracking Account shall be closed without payment by Contractor if balance exists
     following (c) above.



                                                     - 23 -
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 54 of 59



(e) Upon the payment in full of all amounts contemplated in this Appendix A, all of the Project
    Agreements shall terminate without further liability to either Party, except for the payment of the
    amounts described in this Appendix A.

(f) Owner takes possession and ownership of all project equipment and facilities, the title to which shall
    be delivered to Owner free and clear of all liens, charges and encumbrances. Owner shall be
    responsible for any decommissioning of the Processing Plant.

(g) For a period of two (2) years, Contractor has the first right of refusal on any equipment or facilities
    associated with the Project that Owner desires to sell and can be removed without rendering Owner's
    equipment or facilities unusable.

(h) A full accounting and documentation of all above obligations will be supplied to Owner to
    substantiate all of the settlement activities described in this Appendix A.




                                                   -24-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 55 of 59




                                                 APPENDIX A-II
                                      TERMINATION PAYMENT SCHEDULE


                                                                    Termination Payment
                        Date of Termination                                       Maximum Accrued
                                                      Principal
                                                             pal Component
                                                                                 Interest Com onent
       Prior to February 1, 2014                        $26,500,000.00             $ 273,304.86
       February 1, 2014 through July 31, 2014            26,500,000.00              1,199,875.00
       August 1, 2014 through January 31, 2015           26,500,000.00               1,199,875.00
       February 1, 2015 through July 31, 2015            26,500,000.00               1,199,875.00
       August 1, 2015 through January 31, 2016           25,260,000.00               1,143,933.75
       February 1, 2016 through July 31, 2016            24,380,000.00               1,104,403.75
       August 1, 2016 through January 31, 2017           23,090,000.00               1,046,001.25
       February 1, 2017 through July 31, 2017            22,220,000.00               1,006,930.00
       August 1, 2017 through January 31, 2018           21,200,000.00                 960,395.00
       February 1, 2018 through July 31, 2018            20,500,000.00                 928,340.00
       August 1, 2018 through January 31, 2019            19,590,000.00                887,150.00
       February 1, 2019 through July 31, 2019            19,005,000.00                 861,550.00
       August 1, 2019 through January 31, 2020            17,895,000.00                811,075.00
       February 1, 2020 through July 31, 2020             16,945,000.00                768,575.00
       August 1, 2020 through January 31, 2021           15,615,000.00                 708,118.75
       February 1, 2021 through July 31, 2021             14,450,000.00                655,656.25
       August 1, 2021 through January 31, 2022            12,990,000.00                589,275.00
       February 1, 2022 through July 31, 2022             11,690,000.00                530,618.75
       August 1, 2022 through January 31, 2023            10,115,000.00                459,025.00
       February 1, 2023 through July 31, 2023              8,695,000.00                394,981.25
       August 1, 2023 through January 31, 2024             6,965,000.00                316,337.50
       February 1, 2024 through July 31, 2024              5,385,000.00                244,943.75
       August 1, 2024 through January31, 2025              3,510,000.00                159,693.75
       February 1, 2025 through July 31, 2025              1,780,000.00                 80,956.25
       August 1, 2025 and After                                    0.00                      0.00




                                                     -25-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 56 of 59




                                              APPENDIX B

                        ADDITIONAL OWNER TERMINATION SETTLEMENT
In the event Owner terminates this Agreement in accordance with Sections 11.03 and 11.06, the following
settlement activities shall occur:
(a) Owner shall pay to Contractor the lesser of (i) $7,500,000.00 or (ii) the amount if any, which, when
    added to prior distributions to Contractor's equity holders, yields an internal rate of return of twelve
    percent (12%) based on the initial investment amount of $7,500,000, in full within thirty (30) days of
    the notice of termination.

(b) Contractor shall return for reimbursement all spare parts or inventoried items subject to mutual
    agreement of the Parties.

(c) Owner pays Contractor a demobilization fee of $200,000.00 less any accrued tear down costs which
    shall be utilized by Contractor to fund decommissioning of equipment and facilities and satisfaction
    of Contractor's Agreements.

(d) Full accounting and documentation of all above obligations will be supplied to Owner to substantiate
    all of the settlement activities.




                                                   -26-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 57 of 59


                                             APPENDIX C

                            PAYMENTS UPON PROJECT COMPLETION
(a) Owner shall pay all outstanding Period Invoices due Contractor from Owner according to Project
    Agreement provisions.

(b) The current balance of the Project Reserve held by Agent is applied first to Owner's Tracking
    Account, if balance exists in Tracking Account (and paid to Owner), and then split evenly
    (50%150%) between Contractor and Owner.

(c) Owner's Tracking Account shall be closed without payment by Contractor if balance exists
    following (b) above.

(d) Upon such termination and payment in full, all of the Project Agreements would terminate without
    further liability to either Party.

(e) Contractor retains possession and ownership of all project equipment.

(f) Contractor is responsible for the decommissioning of the Processing Plant.

(g) A full accounting and documentation of all above obligations will be supplied to Owner to
    substantiate all of the settlement activities.




                                                  -27-
MIAMI 955516 v24 (2K)
            Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 58 of 59




                          FCR Equipment and Buildings Contribution by TCM

Physical Asset Description:

Existing processing plant building including two 15-ton cranes, office building, electrical room and
restrooms, but not including Owner's interest in any underlying land
Conveyor and Storage Bin
Static Thickener, 220 foot diameter with pumps at Center Well, but not including Owner's interest in any
underlying land
Chemical Flocculent mixing and storage building, but not including Owner's interest in any underlying
land
Crisafulli 250 HP diesel powered Dredge - Rotomite 6000 model
Approximately 48,000 Feet - 12" OD Poly Pipe SDR 11
6 Electric Powered Pumps - 250 HP to 350 HP




                                                  -28-
MIAMI 955516 v24 (2K)
           Case 3:18-cv-05639-RBL Document 180 Filed 08/26/19 Page 59 of 59



 1                                  CERTIFICATE OF SERVICE

 2          I certify that a copy of the foregoing document was filed electronically with the Court

 3   and thus served simultaneously upon all counsel of record, this 26th day of August, 2019.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      CERTIFICATE OF SERVICE                                           SAVITT BRUCE & WILLEY LLP
      No. 3:18-CV-05639-RBL                                             1425 Fourth Avenue Suite 800
                                                                       Seattle, Washington 98101-2272
                                                                                (206) 749-0500
